CONVENIO DE EXPLORACION Y EXPLOTACIÓN DE HIDROCARBUROS
BORANDA

AGENCIA NACIONAL DE HIDROCARBUROS Página 1 de 53
COLOMBIA

AGENCIA NACIONAL DE HIDROCARBUROS
CONVENIO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS

BORANDA

TABLA DE CONTENIDO

CLÁUSULA 1 - DEFINICIONES
CLÁUSULA 2 - OBJETO
CLÁUSULA 3 — ÁREA DE OPERACIÓN
CLÁUSULA 4 -— DURACIÓN Y PERIODOS .
CLÁUSULA 5 - DESCUBRIMIENTO Y EVALUACIÓN...
CLÁUSULA 6 - DECLARACIÓN DE COMERCIALIDAD..
CLÁUSULA 7 - PLAN DE EXPLOTACIÓN
CLÁUSULA 8 - PROGRAMAS DE TRABAJOS DE EXPLOTACIÓN .
CLÁUSULA 9 - CONDUCCIÓN DE LAS OPERACIONES.............-
CLÁUSULA 10 - REGALÍAS ...
CLÁUSULA 11 — MEDICION...
CLÁUSULA 12 - DISPONIBILIDAD DE LA PRODUCCIÓN
CLÁUSULA 13 - GAS NATURAL
CLÁUSULA 14 - UNIFICACIÓN
CLÁUSULA 15 - PROPIEDAD DE LOS ACTIVOS
CLÁUSULA 16 - SUMINISTRO DE INFORMACIÓN Y CONFIDENCIALIDAD
CLÁUSULA 17 - INSPECCIÓN Y SEGUIMIENTO.
CLÁUSULA 18- SEGUROS ....
CLÁUSULA 19 - GARANTÍAS
CLÁUSULA 19 - SUBCONTRATISTAS, PERSONAL Y TRANSFERENCIA DE
e 34
CLÁUSULA 20 - OPERADOR.
CLÁUSULA 21 - DERECHOS.DE CESIÓN..
CLÁUSULA 22 - FUERZA MAYOR Y HECHOS DE TERCEROS.
CLÁUSULA 23 - SOLUCIÓN DE CONTROVERSIAS ENTRE LAS PARTES
CLÁUSULA 24 — TERMINACIÓN. mocicocncncnonnononiononenarononecn romanas
CLÁUSULA 25 -— MEDIO AMBIENTE.
CLÁUSULA 26 - ABANDONO Qe
CLÁUSULA 27 - DOMICILIO CONTRACTUAL Y LEY APLICABLE .ccocccnnncononononenionnos 43

- ORIGINAL — El futuro ii
% Elfuturo, | Minenergía

7
A N H = CONVENIO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS
BORANDA

AGENCIA NACIONAL DE HIDROCARBUROS 2...
COLOMBIA Página 2 de 53

CLÁUSULA 28 - VOCERÍA
CLÁUSULA 29 - PAGOS Y MONEDA..
CLÁUSULA 30 - IMPUESTOS
CLÁUSULA 31 - AVISOS Y COMUNICACIONES ..
CLÁUSULA 32 - COMUNICADOS EXTERNOS .

45

20. 45
20. 45
... 46

-ORIGINAL- E
futuro
v es de todos Minenergla
A N H = CONVENIO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS
BORANDA

AGENCIA NACIONAL DE HIDROCARBUROS
COLOMBIA Página 3 de 53

AGENCIA NACIONAL DE HIDROCARBUROS
CONVENIO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS
BORANDA

Entre los suscritos, a saber, por una parte, la AGENCIA NACIONAL DE HIDROCARBUROS,
(en adelante la “ANH”), entidad estatal del sector descentralizado de la Rama Ejecutiva del
orden nacional con personería jurídica, patrimonio propio y autonomía administrativa, técnica
y financiera, adscrita al Ministerio de Minas y Energía; creada por el Decreto Ley 1760 de 2003
y modificada su naturaleza jurídica por el distinguido como 4137 de 2011, desarrollado por el
Decreto 714 de 2012; con domicilio principal en la ciudad de Bogotá, D.C., representada
legalmente por su Presidente, LUIS MIGUEL MORELLI NAVIA, mayor de edad, identificado
con la cédula de ciudadanía número 13.447.267 expedida en Cúcuta — Norte de Santander,
domiciliado en la ciudad de Bogotá, D.C., quien obra en calidad de Presidente de la Entidad,
de conformidad con lo dispuesto en el Decreto de Nombramiento No. 1788 del 19 de
septiembre de 2018 y el Acta de Posesión No. 000060 del 20 de septiembre de 2018;
debidamente facultado para celebrar este negocio jurídico conforme a lo establecido en los
numerales 1, 3 y 17 del artículo 10 del referido Decreto Ley 4137 del 2011 desarrollado por los
numerales 1.,3 y 17 del artículo 9 del Decreto 714 de 2012 y por otra parte LA UNIÓN
TEMPORAL PLAYÓN, (en adelante, EL TITULAR) conformada por las compañías
ECOPETROL S.A., (CEDENTE) entidad descentralizada del orden nacional, organizada por
la Ley 1118 de 2006 como Sociedad de Economía Mixta, vinculada al Ministerio de Minas y
Energía, regida de acuerdo con sus Estatutos contenidos de manera integral en Escritura
Pública número 5314 del catorce (14) de diciembre de dos mil siete (2007) de la Notaría
Segunda (2) del Círculo de Bogotá D.C., modificada por la Escritura Pública número 560 del
veintitrés (23) de mayo de dos mil once (2011) de la Notaría Cuarenta y Seis (46) del Circulo
Notarial de Bogotá, a la cual le corresponde el Número de Identificación Tributaria, NIT
899.999.068-1, con domicilio principal en Bogotá D.C., representada por JUAN MANUEL
ROJAS PAYÁN mayor de edad, identificado con cédula de ciudadanía No. 79.556.426 de
Bogotá, quien actúa en su condición de Vicepresidente Corporativo de Estrategia y Nuevos
Negocios, obra en nombre y representación de ECOPETROL y PAREX RESOURCES
COLOMBIA LTD, (CESIONARIA) sociedad constituida bajo las Leyes de Barbados, con
sucursal establecida en Colombia mediante Escritura Pública No. 281 de la Notaría 16 de
Bogotá D.C. del día 17 del mes de febrero del año 2009, inscrita en la Cámara de Comercio
de Bogotá, el día 21 del mes de febrero del año 2009, bajo el número 175060 del Libro 06 del
Registro Mercantil, representada en este acto por RAFAEL ERNESTO PINTO SERRANO,

-ORIGINAL- q y
tuturo i
Y es de todos Me ll
A N H = CONVENIO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS
AGENCIA NACIONAL DE HIDROCARBUROS BORANDA
A COLOMBIA Página 4 de 53

mayor de edad, identificado con la cédula de ciudadanía número 79.159.728 expedida en
Bogotá, quien también actúa en calidad de representante de la Unión Temporal, quienes
manifiestan: 1). Que se encuentran debidamente facultados para suscribir el presente
Convenio de Exploración y Explotación de Hidrocarburos denominado BORANDA y a
comprometer sin limitación alguna a las sociedades que conforman la Unión Temporal que
asume la titularidad del mismo; 2). Que ellos y las sociedades que representan no están
incursos en causal alguna de inhabilidad, incompatibilidad, conflicto de intereses o prohibición,
para suscribir el presente documento, ni tienen litigios pendientes, procesos legales o cualquier
otra circunstancia que los pudiera llevar al incumplimiento de las obligaciones que adquieren
con este Convenio 3). Que las sociedades que representan se encuentran a paz y salvo por
concepto de pago del pago de aportes parafiscales y de seguridad social, de conformidad con
lo dispuesto en el artículo 50 de la Ley 789 de 2002. 4) Que conocen y aceptan el estado de
la ejecución del Convenio de Exploración y Explotación Playón, así como todas y cada una de
las obligaciones que se derivan del mismo, acorde con la legislación colombiana y las buenas
prácticas de la industria; y 5) Que el CESIONARIO se compromete y obliga a mantener durante
la ejecución y vigencia del Convenio de Exploración y Explotación de Hidrocarburos Boranda,
las capacidades que acreditó al momento de aprobación de la cesión.

CONSIDERANDO:

PRIMERO: Que en virtud del Decreto Ley 1760 del 26 de junio de 2003 la Empresa
Colombiana de Petróleos — Ecopetrol - fue escindida, creándose la Agencia Nacional de
Hidrocarburos y organizándose la nueva estructura de ECOPETROL S.A.

SEGUNDO: Que de conformidad con el artículo 5 del Decreto 1760 citado, y para fortalecer la
función del Estado como administrador de los recursos de los hidrocarburos, se le atribuyó a
la ANH la función pública de administración del recurso petrolero y se la responsabilizó de
recibir directamente los recursos provenientes del petróleo y del gas que correspondan al
Estado. Por ello se le atribuyó a la ANH la administración integral de las áreas
hidrocarburíferas de la Nación y asignarlas para su exploración y explotación. En
consecuencia, por expreso mandamiento legal ECOPETROL fue separada de la
administración de las tierras y su actividad se circunscribió a actividades comerciales e
industriales del sector de los hidrocarburos.

TERCERO: Que en virtud de lo establecido en numeral 54.6 del artículo 54 del Decreto-ley
1760 de 2003, forman parte del patrimonio de ECOPETROL S.A. “el activo originado en los
derechos de ECOPETROL S.A. sobre la producción futura de hidrocarburos que se obtenga
tanto en la operación directa como en los contratos de exploración y explotación de
hidrocarburos celebrados por dicha sociedad.”

es de todos

-ORIGINAL-
Y El futuro Minenergía
A N H = CONVENIO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS
Asun ona E MOROCAAAUROS BORANDA
Página 5 de 53

CUARTO: Que por disposición del Decreto 2288 de 2004, reglamentario del Decreto-ley 1760
de 2003, respecto de las áreas de operación directa de ECOPETROL S.A., la ANH y
ECOPETROL S.A. deberán suscribir convenios en los cuales se definan las condiciones de
exploración y explotación de las áreas, hasta el agotamiento del recurso en el área respectiva,
o hasta que ECOPETROL S.A. devuelva el área.

QUINTO: Que conforme el citado decreto reglamentario, previamente a la suscripción de los
convenios a que hace mención el considerando anterior, la ANH debe determinar los criterios
generales para la exploración y explotación de las áreas de operación directa de ECOPETROL
S.A.

SEXTO: Que si ECOPETROL S.A. suspende injustificadamente las actividades de análisis,
evaluación o ejecución de sus proyectos de exploración y explotación de hidrocarburos en las
áreas de operación directa las devolverá a la ANH, según lo dispuso el mencionado decreto
reglamentario.

SEPTIMO: Que los tiempos y la forma de verificar el cumplimiento de los proyectos de
exploración y explotación de las áreas de operación directa por ECOPETROL S.A., serán
establecidos en los convenios que suscriban dichas entidades, bajo los criterios generales
establecidos por la ANH.

OCTAVO: Que mediante Acuerdo 018 del 15 de julio de 2004, el Consejo Directivo de la ANH,
adoptó los criterios generales de administración para las áreas de operación directa de
ECOPETROL S.A.

NOVENO: Que mediante Acuerdo 004 del 21 de febrero de 2005, el Consejo Directivo de la
ANH, adicionó el artículo 1 del Acuerdo 018 citado para que, a discreción de la ANH, se
apliquen a los convenios para la exploración y explotación de hidrocarburos de las áreas de
operación directa de ECOPETROL S.A., las condiciones más favorables para dicha empresa
y contenidas en el modelo estándar del contrato de asociación vigente a la expedición del
Decreto-ley 1760 de 2003 frente a las estipuladas en la minuta de contrato de exploración y
explotación expedido por la ANH.

DÉCIMO: Que en desarrollo del artículo 20.2 del Decreto Ley 1760 de 2003, la ANH y
ECOPETROL S.A. identificaron las áreas “cuya administración estaba a cargo de la Empresa
Colombiana de Petróleos que en la fecha de vigencia del presente Decreto no se encuentren
en etapa de exploración o explotación de hidrocarburos y que deban ser entregadas a la
Agencia Nacional de Hidrocarburos, ANH, para su administración”, tal como consta en el Acta
del 19 de diciembre de 2003.

DÉCIMO PRIMERO: Que tal como consta en el Acta de Reuniones de enero 23,27 y 29 de
2004, se estableció que el área definida en el Anexo A, se encontraba en etapa de exploración

-ORIGINAL- AE
í uturo i
5] es de todos —MINenergla

y
y
1/89
A N H = CONVENIO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS
BORANDA

AENA NACIONAL EDUCANDOS Página 6 de 53

antes de la expedición del Decreto Ley 1760 de 2003 y, en consecuencia, que los derechos
de producción en dicho bloque hacen parte del patrimonio de ECOPETROL S.A.

DÉCIMO SEGUNDO: Que mediante Acuerdo No. 43 del 29 de noviembre de 2006, el Consejo
Directivo de la ANH, dispuso en el literal a del numeral 2 de la misma que: “En los convenios
pendientes por firmar (entiéndase, a la fecha en que entró en vigencia dicho Acuerdo)
ECOPETROL S.A. dispondrá de un plazo de seis (6) meses para evaluar la información
adquirida. Al cabo de este término ECOPETROL S.A. deberá decidir si continúa o no con las
operaciones sobre el área. Este plazo de seis (6) meses se contará a partir de la suscripción
del respectivo convenio, siempre y cuando se firmen antes del 30 de noviembre de 2006. En
caso contrario, el plazo se contará a partir de del 1” de diciembre de 2006. En todo caso este
período de seis (6) meses se entiende que hace parte del período de exploración.”.

En cumplimiento de esa decisión del Consejo Directivo de la ANH, la ANH y ECOPETROL
suscribieron todos los convenios pendientes de exploración y explotación de áreas en
operación directa a cargo de ECOPETROL, salvo los correspondientes a las áreas
denominadas De Mares y Playón. Lo anterior, en razón a que en dicho momento, se evidenció
la necesidad de definir la forma, tamaño y extensión de dichos bloques a nivel del mapa de
tierras.

DÉCIMO TERCERO: Que la ANH y ECOPETROL realizaron los análisis correspondientes y
en Acta de Acuerdo del 13 de diciembre de 2007 definieron el tamaño y extensión de las áreas
del Magdalena Medio, en particular las de De Mares y Playón. A pesar del tiempo que tomó la
definición del tamaño y extensión de las áreas ECOPETROL ha continuado desarrollando
actividades de exploración y de desarrollo en producción en las áreas Playón y De Mares.

DÉCIMO CUARTO: Que el 24 de abril de 2008 entre la ANH y ECOPETROL S.A. se celebró
el Convenio de Exploración y Explotación de Hidrocarburos AREA PLAYÓN.

DÉCIMO QUINTO: Que por disposición del artículo 3 del Decreto 2288 de 2004, reglamentario
del Decreto ley 1760 de 2003, si ECOPETROL S.A. desea ceder total o parcialmente los
derechos de exploración y explotación sobre las áreas de operación directa deberá solicitar la
aprobación de la cesión del convenio suscrito entre ambas entidades a la Agencia Nacional
de Hidrocarburos. Con ocasión de la cesión quedarán como titulares del convenio la Agencia
Nacional de Hidrocarburos, de una parte, y quienes obtengan o permanezcan con derechos
de exploración y explotación en virtud de la cesión.

DÉCIMO SEXTO: Que el Convenio de Exploración y Explotación de Hidrocarburos AREA
PLAYÓN establece en la cláusula 23 el procedimiento y las condiciones bajo las cuales
ECOPETROL S.A puede ceder o transferir total o parcialmente sus intereses, derechos y
obligaciones derivados del mismo.

-ORIGINAL-
Y AS Minenergía
A N H = CONVENIO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS
BORANDA

AGENCIA NACIONAL DE HIDROCARBUROS e
COLOMBIA Página 7 de 53

DÉCIMO SEPTIMO: Que ECOPETROL S.A. mediante comunicación R-401-2016-012823 ld:
31904 del 6 de mayo de 2016 complementada mediante comunicación No. R-411-2016-
080471 ld: 147620 del 28 de noviembre de 2016, solicitó autorización a la ANH para la cesión
del cincuenta por ciento (50%) de los intereses, derechos y obligaciones incluida la calidad de
operador de una porción parcial del área descrita en el anexo 1 de la carta en mención, en
favor de PAREX RESOURCES COLOMBIA LTD.

DÉCIMO OCTAVO: Que el presidente de la ANH aprobó la referida cesión mediante
comunicación No E-302-2016-103741 ld: 156502 del 29 de diciembre de 2016.

DÉCIMO NOVENO: Que el segundo periodo de retención establecido en el numeral 3.5.1. de
la Cláusula 3 de este Convenio, finalizó el 12 de noviembre de 2016.

VIGÉSIMO PRIMERO: Que mediante comunicación No. R-401-2017-004370 Id: 165514 del
28 de febrero de 2017 el Operador presentó Aviso de Descubrimiento del Pozo Boranda-1,
cuya perforación culminó en el mes de octubre de 2017.

VIGÉSIMO SEGUNDO: Que mediante comunicación No. 20174010135092 ld: 186747 del 02
de junio de 2017 ECOPETROL S.A. remitió el Programa de Evaluación Boranda. En dicho
Programa de Evaluación se encuentra tanto el polígono como las coordenadas del Área de
Evaluación Boranda, área que corresponde al Anexo A de este Convenio.

VIGÉSIMO TERCERO: Que mediante comunicación No. 20183020054512 Id: 253034 del 14
de febrero de 2018 ECOPETROL y No. 20183020065332 ld: 256247 del 26 de febrero de
2018 de PAREX, los integrantes de la UNIÓN TEMPORAL PLAYÓN ratificaron las
coordenadas del área objeto de cesión.

VIGÉSIMO CUARTO: Que la ANH entiende que con dicha manifestación CEDENTE y
CESIONARIO analizaron y aceptan las incidencias operacionales que devienen de la
delimitación del área que se describe en el Anexo A de este Convenio.

VIGÉSIMO QUINTO: Que la ANH en ejercicio de sus funciones públicas de administración del
recurso hidrocarburifero de la Nación, como consecuencia de la cesión de porción de área del
Convenio de Exploración y Explotación de Hidrocarburos Playón y en cumplimiento de las
normas anteriormente citadas, celebra con LA UNIÓN TEMPORAL PLAYÓN, conformada por
las compañías ECOPETROL y PAREX el presente Convenio de Exploración y Explotación de
Hidrocarburos Boranda, (en adelante el “Convenio”), el cual se regirá por la legislación
colombiana que regula la materia, en especial por las siguientes Cláusulas:

-ORIGINAL- v 0

El futuro i Y
cuide todos Minenergía 0;
A N H CONVENIO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS

AGENCIA NACIONAL DE HIDROCARBUROS BORANDA
Página 8 de 53

COLOMBIA.

CLÁUSULA 1 - DEFINICIONES

Para efectos de este Convenio, las expresiones enunciadas a continuación tendrán el
significado que aquí se les asigna:

El Anexo A forma parte integral de este Convenio y, por lo tanto cada vez que en dicho anexo
se utilice las expresiones a que se refiere esta cláusula, ellas tendrán los mismos significados
que aquí se les otorgan.

1.1. Abandono: Es el taponamiento y abandono de pozos, el desmantelamiento de
construcciones y la limpieza y restauración ambiental de las áreas donde se hubieren realizado
Operaciones de Exploración, Evaluación o Explotación en virtud de este contrato, conforme a
la legislación colombiana.

1.2. Año: Es el período de doce (12) Meses consecutivos de acuerdo con el calendario
Gregoriano, contado desde una fecha específica.

1.3. Año Calendario: Es el período de doce meses, comprendido entre el primero (1?) de
enero y el treinta y uno (31) de diciembre, ambos inclusive, de cada año.

1.4. Área de Operación: Es la superficie y su proyección en el subsuelo identificada en la
Cláusula 3 y alinderada en el Anexo A.

1.5. Área de Evaluación: Es la porción del Área de Operación en la cual EL TITULAR realizó
un Descubrimiento y en la que ha decidido llevar a cabo un Programa de Evaluación para
establecer o no su comercialidad, de acuerdo con la Cláusula 5. Esta área estará enmarcada
por un polígono regular en superficie, preferiblemente de cuatro lados, que comprenderá la
envolvente de la proyección vertical en superficie de la estructura o trampa geológica que
contiene el Descubrimiento.

1.6. Área de Explotación: Es la porción dei Área de Operación en la cual se localizan uno o
más Campos Comerciales, como se establece en la Cláusula 7 (numeral 7.4) del presente
convenio. El área de cada Campo Comercial comprenderá la envolvente de la proyección
vertical en superficie del yacimiento o yacimientos que lo integran, y que defina el Ministerio
de Minas y Energía, de conformidad con el Decreto 3229 de noviembre 11 de 2003, o con las
normas que lo modifiquen o sustituyan.

1.7. Barril: Es la unidad de medida del volumen de Hidrocarburos Líquidos que consta de
cuarenta y dos (42) galones de los Estados Unidos de América, corregidos a condiciones
estándar (una temperatura de sesenta grados Fahrenheit (60? F) y a una (1) atmósfera de
presión absoluta).

1.8. Buenas Prácticas de la Industria del Petróleo: Son las operaciones y los procedimientos
buenos, seguros y eficientes comúnmente empleados por operadores prudentes y diligentes

-ORIGINAL-
Y EROS

A N H = CONVENIO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS
BORANDA

AGENCIA NACIONAL DE HIDROCARBUROS
COLOMBIA Página 9 de 53

en la industria internacional del petróleo, bajo condiciones y circunstancias similares a las que
se presenten en desarrollo de las actividades de este Convenio, principalmente en aspectos
relacionados con la utilización de métodos y procesos adecuados para obtener el máximo
beneficio económico en la recuperación final de las reservas, la reducción de las pérdidas, la
seguridad operacional y la protección del medio ambiente, entre otros, en cuanto no contraríen
la ley colombiana.

1.9. Campo Comercial: Es la porción del Área de Operación en cuyo subsuelo existen uno o
más yacimientos descubiertos, que EL TITULAR ha decidido explotar.

1.10. Declaración de Comercialidad: Es la comunicación escrita de EL TITULAR a la ANH,
mediante la cual declara que el Descubrimiento que ha hecho en el Área de Operación es un
Campo Comercial.

41.11. Descubrimiento: Se entiende que existe yacimiento descubierto de Hidrocarburos
cuando mediante perforación con taladro o con equipo asimilable y las correspondientes
pruebas de fluidos, se logra el hallazgo de la roca en la cual se encuentran acumulados los
Hidrocarburos y que se comporta como unidad independiente en cuanto a mecanismos de
producción, propiedades petro-físicas y propiedades de fluidos.

1.12. Descubrimiento de Gas Natural No Asociado: Es el Descubrimiento cuya prueba
oficial de producción, en el entendido de que esa prueba sea representativa del yacimiento o
yacimientos descubiertos, indique una Relación Gas Aceite (RGA) mayor a 7.000 pies cúbicos
estándar de gas por cada barril de Hidrocarburos Líquidos y una composición molar de
heptanos (C7+) menor de 4.0%. Se entiende por RGA la relación entre el volumen de Gas
Natural en pies cúbicos por día y el volumen de Hidrocarburos Líquidos en barriles por día
producidos por un pozo y la composición molar de heptano (C7+) como el porcentaje molar de
heptanos y demás Hidrocarburos de mayor peso molecular. La Relación Gas Aceite (RGA) de
un Descubrimiento que tiene varios yacimientos se determinará con base en el promedio
ponderado de la producción de cada yacimiento y la composición molar de heptano (C7+) como
el promedio aritmético simple.

1.13. Día: Período de veinticuatro (24) horas que se inicia a las cero horas (00:00) y termina a
las veinticuatro horas (24:00).

1.14. Desarrollo u Operaciones de Desarrollo: Son las actividades y obras realizadas por
EL TITULAR, que incluyen, sin ser éste un listado exhaustivo, la perforación, completamiento
y equipamiento de pozos de desarrollo; el diseño, construcción, instalación y mantenimiento
de equipos, tuberías, líneas de transferencia, tanques de almacenamiento, sistemas de
levantamiento artificial, sistemas de recuperación primaria y mejorada, sistemas de trasiego,
tratamiento, almacenamiento, entre otros, dentro de un Área de Explotación en el Área de
Operación y fuera de ella en cuanto resulte necesario.

-ORIGINAL-
El futuro
y EA
A N H = CONVENIO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS
BORANDA

A Página 10 de 53

1.15. Exploración u Operaciones de Exploración: Son todos aquellos estudios, trabajos y
obras que EL TITULAR ejecuta para determinar la existencia y ubicación de Hidrocarburos en
el subsuelo, que incluyen pero no están limitados a métodos geofísicos, geoquímicos,
geológicos, cartográficos, y en general, las actividades de prospección superficial, la
perforación de Pozos Exploratorios y otras operaciones directamente relacionadas con la
búsqueda de Hidrocarburos en el subsuelo.

1.16. Evaluación u Operaciones de Evaluación: Son todas las operaciones y actividades
realizadas por EL TITULAR en un Área de Evaluación conforme a la Cláusula 6 de este
Convenio, con el propósito de evaluar un Descubrimiento, delimitar la geometría del yacimiento
o yacimientos dentro del Área de Evaluación y determinar, entre otros, la viabilidad de extraer
tales Hidrocarburos en cantidad y calidad económicamente explotables y el impacto que sobre
el medio ambiente y el entorno social pueda causar su explotación comercial. Tales
operaciones incluyen la perforación de Pozos de Exploración, la adquisición de programas
sísmicos de detalle, la ejecución de pruebas de producción, y, en general, otras operaciones
orientadas a determinar si el Descubrimiento es un Campo Comercial y para delimitarlo.

1.17. Explotación: Comprende el Desarrollo y la Producción.
1.18. Fecha Efectiva: Es el día en que se suscribe el presente Convenio.

1.19. Gas Natural: Es la mezcla de Hidrocarburos en estado gaseoso a condiciones estándar
(una temperatura de sesenta grados Fahrenheit (60% F) y a una (1) atmósfera de presión
absoluta) compuesta por los componentes más volátiles de la serie parafínica de
Hidrocarburos.

1.20. Hidrocarburos: Son todos los compuestos orgánicos constituidos principalmente por la
mezcla natural de carbono e hidrógeno, así como también de aquellas sustancias que los
acompañan o se derivan de ellos.

1.21. Hidrocarburos Líquidos: Son todos los Hidrocarburos producidos en el Área de
Operación que en condiciones estándar de temperatura y presión (60 grados Fahrenheit y a
una (1) atmósfera de presión absoluta) están en estado líquido en la cabeza del pozo o en el
separador, así como los destilados y condensados que se extraen del gas.

1.22. Hidrocarburos Líquidos Pesados: Son todos los Hidrocarburos Líquidos con una
gravedad API igual o inferior a quince grados (15? API).

1.23. Interés Moratorio: Cuando se trate de pesos, será la máxima tasa de interés moratorio
legalmente permitida certificada por la autoridad competente; cuando se trate de dólares de
los Estados Unidos de América, será la tasa principal LIBOR (London Interbank Borrowing
Offered Rate) a tres (3) meses para los depósitos en dólares, incrementada en cuatro puntos
porcentuales (LIBOR más 4%).

-ORIGINAL-
6] Elfuturo — Minenergía Vd
A N H = CONVENIO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS
BORANDA

AGENCIA NACIONAL DE HIDROCARBUROS me
COLOMBIA Página 11 de 53

1.24. Mes: Período contado a partir de cualquier Día de un mes calendario y que termina el
Día anterior al mismo Día del mes calendario siguiente o, si se trata del Día primero, el último
Día del mes en curso.

1.25. Partes: A la suscripción del Convenio, la ANH y ECOPETROL S.A. Posteriormente y,
en cualquier tiempo, la ANH de una parte y ECOPETROL S.A. y/o sus cesionarios
debidamente aceptados por la ANH, de la otra, quienes obrarán como titulares para efectos
de este convenio. Cuando la Parte distinta a la ANH esté conformada por un número plural de
empresas, entre ellas designarán a una sola que actúe como su representante ante la ANH.

1.26. Período de Explotación: Es, respecto de cada Área de Explotación, el lapso contado
desde la fecha de la Declaración de Comercialidad del Campo Comercial correspondiente y
hasta el agotamiento del recurso, durante el cual EL TITULAR realizará Operaciones de
Desarrollo y de Producción

1.27. Plan de Explotación: Es el documento guía preparado por EL TITULAR de acuerdo con
las Cláusulas 7 y 8 de este convenio, para adelantar la Explotación técnica, eficiente y
económica de cada Área de Explotación y contendrá, entre otros aspectos, el cálculo de
reservas de Hidrocarburos, la descripción de facilidades de Producción y transporte de
Hidrocarburos, los pronósticos de Producción de Hidrocarburos para el corto y mediano plazo,
un programa de Abandono y los Programas de Trabajos de Explotación para lo que resta del
Año Calendario en curso o del Año Calendario siguiente.

1.28. Pozo Exploratorio: Es un pozo a ser perforado por EL TITULAR en el Área de
Operación en busca de yacimientos de Hidrocarburos, en un área no probada como productora
de Hidrocarburos, o para encontrar yacimientos adicionales a un Descubrimiento o para
extender los límites de los yacimientos conocidos de un Descubrimiento.

1.29. Producción u Operaciones de Producción: Son todas las operaciones y actividades
realizadas por EL TITULAR en un Área de Explotación en relación con los procesos de
extracción, recolección, tratamiento, almacenamiento y trasiego de los Hidrocarburos hasta el
Punto de Entrega, incluyendo ei Abandono y las demás operaciones relativas a la obtención
de Hidrocarburos.

1.30. Programa de Evaluación: Es el plan de Operaciones de Evaluación presentado por EL
TITULAR a la ANH, según la Cláusula 5 de este Convenio, con el propósito de evaluar un
Descubrimiento y determinar si se trata de un Campo Comercial.

1.31. Programa de Trabajo: Es la descripción de las actividades y de las Operaciones de
Exploración, Evaluación y/o Explotación del Área de Operación en los términos de este
Convenio. El Programa de Trabajo incluirá el cronograma conforme al cual EL TITULAR
comenzará y completará las actividades y el presupuesto correspondiente

-ORIGINAL- y
El futuro Mi ía
es de todos , Y
A N H = CONVENIO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS
BORANDA

AGENCIA NACIONAL DE HIDROCARBUROS 5
———————— COMER Página 12 de 53

1.32. Punto de Entrega: Es el sitio acordado por las Partes donde se mide la producción de
Hidrocarburos de cada campo en las especificaciones mínimas de entrada a cualquier sistema
de transporte, que use EL TITULAR con el objeto de determinar el volumen de Hidrocarburos
correspondientes a las regalías y el volumen de Hidrocarburos de EL TITULAR.

CLÁUSULA 2 — OBJETO

2.1. Objeto: Por medio del presente Convenio la ANH reconoce el derecho exclusivo a EL
TITULAR a explorar y explotar los Hidrocarburos de propiedad del Estado que se obtengan
en el Área de Operación en los términos de la ley. Así mismo, este Convenio establece las
condiciones bajo las cuales EL TITULAR podrá, bajo los términos del artículo 3 del Decreto
2288 de 2004 y de este Convenio, ceder total o parcialmente sus derechos y obligaciones en
este Convenio y las condiciones en que sus posibles cesionarios entrarán a participar en el
Convenio en calidad de TITULARES.

Parágrafo: A la fecha de suscripción del presente Convenio, el Área de Operación asociada
a este convenio se encuentra en Evaluación.

2.2. Alcance: El TITULAR, en ejercicio de los derechos y obligaciones antes mencionados,
adelantará las actividades y operaciones materia de este Convenio de acuerdo con los
términos del mismo, a su exclusivo costo y riesgo, proporcionando todos los recursos
necesarios para proyectarlas, prepararlas y llevarlas a cabo.

2.3. Exclusión de derechos sobre otros recursos naturales: Los derechos de que trata este
convenio se refieren en forma exclusiva a los Hidrocarburos provenientes de descubrimientos
que se encuentren dentro del Área de Operación y, por consiguiente, no se extenderán a algún
otro recurso natural que pueda existir en la misma

CLÁUSULA 3 —- ÁREA DE OPERACIÓN

3.1. Extensión: El Área de Operación está descrita en extensión y localización en el Anexo
“A”, que forma parte de este convenio.

3.2. Restricciones: En el caso de que una porción del Área de Operación se extienda a áreas
comprendidas dentro del Sistema de Parques Nacionales Naturales u otras zonas reservadas,
excluidas o restringidas, delimitadas geográficamente por la autoridad correspondiente, o
cuando sobre el Área de Operación se extiendan zonas con las mismas características
anteriormente señaladas, EL TITULAR se obliga a acatar las condiciones que respecto de

-ORIGINAL-
Y PAS
wn
A N H = CONVENIO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS
BORANDA

AGENCIA NACIONAL DE HIDROCARBUROS o
COLOMBIA Página 13 de 53

tales áreas impongan las autoridades competentes. La ANH no asumirá responsabilidad
alguna a este respecto.

Toda vez que la ANH conozca de una pretensión de propiedad privada de los Hidrocarburos
del subsuelo dentro del Área de Operación, le dará el trámite que corresponda de conformidad
con las disposiciones legales.

3.3. Devolución de Áreas en Exploración, de Evaluación, y de Explotación: EL TITULAR
devolverá las áreas en Exploración y Explotación en todos los casos previstos en este
Convenio o en general, por cualquier otra causa prevista en este Convenio que imponga a EL
TITULAR la obligación de devolver el área respectiva.

3.4. Devoluciones Voluntarias: En cualquier momento EL TITULAR podrá hacer
devoluciones parciales del Área de Operación, siempre y cuando no se afecte el cumplimiento
de las obligaciones contraídas en virtud de este Convenio. Si tales devoluciones voluntarias
se efectúan durante la vigencia del Período de Exploración, se contabilizarán para efectos de
la devolución obligatoria de áreas.

3.5. Devoluciones Obligatorias: EL TITULAR devolverá a la ANH el Área de Operación que
corresponda en los casos previstos en la Cláusula 25 (numeral 25.1) de este convenio y en
los siguientes casos:

3.5.1. Al finalizar el Periodo de Exploración o las prórrogas que EL TITULAR haya obtenido, y
siempre que exista por lo menos un Área de Evaluación, o un Área de Explotación, o un
Descubrimiento realizado por EL TITULAR en el Período de Exploración, EL TITULAR podrá
retener el cincuenta por ciento (50%) del Área de Operación; dos (2) Años después el área se
reducirá a una extensión igual al cincuenta por ciento (50%) del Área de Operación remanente
y dos (2) Años más tarde tal área se reducirá al área del Campo Comercial o Campos
Comerciales que estén en Desarrollo o Producción más una zona de reserva de dos y medio
(2.5) kilómetros de ancho alre: r de cada Campo Comercial, y ésta será la única parte del
Área de Operación que quedará sujeta a los términos de este convenio. Dentro de las áreas
retenidas por EL TITULAR conforme a este numeral estarán incluidos los Campos
Comerciales descubiertos.

3.5.2. No obstante la obligación de devolver las áreas de qué trata el numeral anterior, EL
TITULAR no está obligado a devolver las Áreas de Evaluación, las Áreas de Explotación y las
áreas de los Descubrimientos realizados en el Área de Operación durante la última fase del
Periodo de Exploración, incluyendo las zonas de reserva de dos y medio (2.5) kilómetros de
ancho que rodeen dichas áreas, salvo el caso contemplado en la Cláusula 25 (numeral
25.2.literal c), evento en el cual EL TITULAR devolverá a la ANH la porción del Área de
Operación que corresponda, terminando este convenio para tales áreas o parte del Área de
Operación.

-ORIGINAL- OR
futuro hi
Y es de todos Minera

AN
H = CONVENIO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS

BORANDA
O Página 14 de 53

3.6. Restauración de las áreas devueltas: EL TITULAR realizará todas las actividades de
Abandono necesarias y restaurará las áreas devueltas conforme a lo dispuesto en la
legislación colombiana y en este Convenio.

3.7. Delineación de las áreas devueltas: Las áreas devueltas por EL TITULAR
comprenderán el menor número posible de bloques rectangulares contiguos limitados por
líneas en dirección norte-sur y este-oeste, siguiendo una rejilla similar a la formada por las
planchas cartográficas del Instituto Geográfico “Agustin Codazzi”.

3.8. Formalización de devoluciones de áreas: Toda devolución de áreas realizada en
desarrollo del Convenio se formalizará mediante acta firmada por las Partes.

CLÁUSULA 4 - DURACIÓN Y PERIODOS

4.1. Duración: La duración del Convenio se determinará de acuerdo con los siguientes
numerales.

4.2. Programa de Evaluación: El Programa de Evaluación Boranda tendrá una duración de
dos (2) años contados a partir de su presentación a la ANH, de conformidad con lo establecido
en la Cláusula 5 de este Convenio.

4.3. Período de Explotación: El Periodo de Explotación se predica separadamente respecto
de cada Área de Explotación y, por lo tanto, todas las menciones a la duración, o terminación
del Periodo de Explotación se refieren a cada Área de Explotación en particular.

4.3.1. Duración: El Período de Explotación de cada Campo Comercial iniciará en la fecha de
la Declaración de Comercialidad y terminará cuando se dé el agotamiento del recurso o hasta
que EL TITULAR devuelva las áreas.

4.3.2. Terminación voluntaria del Periodo de Explotación: En cualquier momento durante
el Periodo de Explotación EL TITULAR podrá dar por terminado este convenio con respecto a
cualquier Área de Explotación, para lo cual informará por escrito a la ANH con una anticipación
no inferior a tres (3) Meses, sin perjuicio del cumplimiento de las demás obligaciones.

4.3.3. Efectos de la terminación del Período de Explotación: Cuando por cualquier causa
terminen los derechos y obligaciones operativas respecto del Área de Operación, EL TITULAR
dejará en buen estado los pozos que en tal época sean productivos y las construcciones y
otras propiedades muebles e inmuebles indispensables para mantener las condiciones de
explotación existentes al momento de la entrega, todo lo cual pasará gratuitamente a la ANH
con las servidumbres y bienes adquiridos para beneficio de la explotación hasta el Punto de
Entrega, aunque tales bienes se encuentren fuera del Área de Operación.

-ORIGINAL- Ele
futuro a
Y es de todos Minenerda

y

le
A N H == CONVENIO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS

AGENCIA NACIONAL DE HIDROCARBUROS BORANDA
COLOMBIA Página 15 de 53

La ANH establecerá, de los pozos que se encuentren en producción en tal época, cuáles
deberán ser abandonados y aquéllos que continuarán en producción. Cualquier desacuerdo
respecto de la naturaleza y la destinación de los bienes será sometido al procedimiento
señalado en la Cláusula 25. Así mismo, EL TITULAR queda obligado a ceder a la ANH o a
quien ella indique la Licencia Ambiental y a cumplir lo estipulado en la Cláusula de Abandono.

La aplicación de esta cláusula no implicará una sustitución patronal entre EL TITULAR y la
ANH.

CLÁUSULA 5 - DESCUBRIMIENTO Y EVALUACIÓN

5.1. Aviso de Descubrimiento: En cualquier momento dentro de los cuatro (4) Meses
siguientes a la finalización de la perforación de cualquier Pozo Exploratorio cuyos resultados
indiquen que se ha producido un Descubrimiento, EL TITULAR deberá informarlo por escrito
a la ANH, acompañando su aviso de un informe técnico que contenga los resultados de las
pruebas realizadas, la descripción de los aspectos geológicos y los análisis efectuados a los
fluidos y rocas, en la forma que indique el Ministerio de Minas y Energía o la autoridad que
haga sus veces.

Parágrafo: Si el descubrimiento es un Descubrimiento de Gas Natural No Asociado o de
Hidrocarburos Liquidos Pesados, EL TITULAR deberá igualmente entregar los cálculos y
demás información de soporte que hubiere presentado al Ministerio de Minas y Energía o a la
autoridad que haga sus veces para efectos de su clasificación

5.2. Presentación del Programa de Evaluación: Antes de finalizar la última fase de del
Período de Exploración, si EL TITULAR ha realizado uno o varios Descubrimientos que
considera tienen potencial comercial, EL TITULAR podrá presentar para dicho descubrimiento
a la ANH un Programa de Evaluación respecto de tales Descubrimientos, de acuerdo con lo
establecido en esta cláusula. Si EL TITULAR realiza un Descubrimiento en la última fase del
Periodo de Exploración, EL TITULAR podrá presentar el Programa de Evaluación dentro de
los doce (12) Meses siguientes a la finalización de la perforación del Pozo Exploratorio
descubridor.

5.3. Contenido del Programa de Evaluación: El Programa de Evaluación debe contener,
como mínimo:

a) El mapa con coordenadas del Área de Evaluación.

b) La descripción y los objetivos de cada una de las Operaciones de Evaluación y la
información que se propone obtener para determinar si el Descubrimiento puede ser
declarado como Campo Comercial. Si en los Programas de Evaluación realizados durante

es de todos

-ORIGINAL-
Y El futuro Minenergía
A
A N H = CONVENIO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS
BORANDA

AENA NACIONAL E MDROCARRLAOS Página 16 de 53

el Periodo de Exploración, EL TITULAR incluye la perforación de Pozos Exploratorios, éste
podrá acreditar tanto el cumplimiento del Programa Exploratorio Mínimo como del
Programa de Evaluación correspondiente.

c) El presupuesto total del Programa de Evaluación, discriminado por Años.

d) El plazo total del Programa de Evaluación que no podrá exceder de dos (2) Años, plazo
que se contará a partir de la fecha de la presentación a la ANH y debe contemplar los
tiempos estimados necesarios para la obtención de permisos que corresponde otorgar a
otras autoridades.

e) El cronograma para la realización de las Operaciones de Evaluación dentro del plazo
mencionado en el literal anterior.

f) La información sobre la destinación de los Hidrocarburos y demás fluidos que EL
TITULAR espera recuperar como resultado de las Operaciones de Evaluación.

g) Una propuesta de Punto de Entrega para consideración de la ANH.

5.4. Prórroga del plazo del Programa de Evaluación: Si EL TITULAR decide llevar a cabo
Operaciones de Exploración no previstas en el Programa de Evaluación inicialmente
presentado, la ANH prorrogará la duración del Programa de Evaluación por un plazo adicional
que no excederá de un (1) Año, siempre que se cumplan las siguientes condiciones:

a) Que EL TITULAR formule la solicitud por escrito a la ANH por lo menos con dos (2) Meses
de anticipación a la fecha de terminación del plazo inicial

b) Que EL TITULAR esté adelantando diligentemente las Operaciones de Evaluación
previstas en el Programa de Evaluación;

c) Que la prórroga requerida se justifique por el tiempo necesario para llevar a cabo las
Operaciones de Exploración adicionales; y

Con la solicitud de prórroga, EL TITULAR entregará a la ANH los documentos en los que
fundamenta su solicitud.

5.5. Modificaciones al Programa de Evaluación: En cualquier momento durante los seis (6)
Meses siguientes a la fecha de presentación del Programa de Evaluación a la ANH, EL
TITULAR podrá modificarlo, para lo cual informará oportunamente a la ANH y adecuará el
plazo total del mismo, de acuerdo con el numeral 5.3 d) de esta cláusula, sin que por ello se
modifique la fecha de inicio señalada.

5.6. Resultados del Programa de Evaluación: EL TITULAR presentará a la ANH un informe
completo de los resultados del Programa de Evaluación, dentro de los tres (3) Meses
siguientes a la fecha de su terminación. Tal informe incluirá, como mínimo: la descripción
geológica del Descubrimiento y su configuración estructural; las propiedades físicas de las

-ORIGINAL- AS
0] es de todos Minenergía
(AS
A N H = CONVENIO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS
BORANDA

AGENCIA NACIONAL DE HIDROCARBUROS
COLOMBIA Página 17 de 53

rocas y fluidos presentes en los yacimientos asociados al Descubrimiento; la presión, volumen
y análisis de temperatura de los fluidos de los yacimientos; la capacidad de producción (por
pozo y por todo el Descubrimiento); y un estimado de las reservas recuperables de
Hidrocarburos.

Parágrafo: En caso de que el descubrimiento sea de Gas Natural No Asociado o de
Hidrocarburo Líquido Pesado, y en cualquier momento durante la segunda mitad del plazo del
Programa de Evaluación, EL TITULAR podrá solicitar a la ANH la prórroga del Programa de
Evaluación hasta por dos (2) Años adicionales con el propósito de llevar a cabo estudios de
factibilidad para la construcción de infraestructura, sobre métodos de producción y/o para el
desarrollo de mercados. En estos casos, la solicitud incluirá en el Programa de Evaluación la
información relacionada con los estudios de factibilidad que EL TITULAR considera necesario
realizar. Al término de la prórroga otorgada, EL TITULAR entregará a la ANH las conclusiones
y recomendaciones de los estudios de factibilidad.

5.7. Sólo darán lugar a la aplicación de esta cláusula los Pozos Exploratorios descubridores
perforados por EL TITULAR por fuera de áreas designadas como de Evaluación o de
Explotación. Por lo tanto, cuando los nuevos volúmenes de Hidrocarburos encontrados hagan
parte de una misma Área de Evaluación o de Explotación, no habrá lugar a un Periodo de
Evaluación.

5.8. Terminación del Convenio por vencimiento del plazo acordado para ejecutar el
Programa de Evaluación: Al concluir la etapa de Evaluación terminará el Convenio si no existe
un Descubrimiento, Área de Explotación o una Declaratoria de Comercialidad realizada por EL
TITULAR en el Área de Operación. En este caso EL TITULAR devolverá a la ANH la totalidad
del Área de Operación, con excepción de las áreas donde se realizó un Descubrimiento, donde
existe un Área de Explotación y o el área derivada de una Declaratoria de Comercialidad, sin
perjuicio del cumplimiento de las demás obligaciones y queda obligado a demostrar que en
ella ha cumplido las obligaciones de Abandono, acreditando que los pozos perforados han sido
debidamente taponados y abandonados, que las instalaciones de superficie han sido
totalmente desmanteladas y que ha realizado las labores de limpieza y restauración ambiental
de conformidad con la normatividad aplicable.

CLÁUSULA 6 - DECLARACIÓN DE COMERCIALIDAD

6.1. Aviso: Dentro de los tres (03) Meses siguientes al vencimiento del término estipulado para
la ejecución del Programa de Evaluación o al vencimiento del plazo acordado según el
parágrafo del numeral 5.6 de la Cláusula 5, si le es aplicable, o antes de que EL TITULAR
deba llevar a cabo alguna de las devoluciones de área de qué trata la cláusula 3 (numerales
3.5.1 y 3.5.2),EL TITULAR entregará a la ANH una declaración escrita que contenga de
manera clara y precisa su decisión incondicional de explotar o no comercialmente ese

y

-ORIGINAL-
5] Elfuturo, —— Minenergía Es

A N H = CONVENIO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS
BORANDA

PEI AI, E Mo Página 18 de 53

Descubrimiento. En caso afirmativo, a partir de esa declaración el Descubrimiento se tendrá
como un Campo Comercial.

Parágrafo: EL TITULAR podrá explotar cualquier Descubrimiento existente dentro del Área
de Operación con anterioridad a la Fecha Efectiva de este Convenio para lo cual informará
previamente a la ANH su decisión de explotarlo comercialmente y a partir de tal declaración,
dicho Descubrimiento se tendrá como un Campo Comercial. Para tales efectos el Área de
Explotación estará conformada por la del Campo Comercial más un margen alrededor del
Campo Comercial no mayor de dos y medio (2,5) kilómetros, siempre que el Área de Operación
lo permita.

6.2. Renuncia de derechos en caso negativo: Si EL TITULAR no entrega a la ANH esta
declaración en el plazo estipulado, se entenderá que EL TITULAR ha concluido que el
Descubrimiento no es un Campo Comercial. Si la declaración es negativa o si no hay entrega
de declaración, EL TITULAR acepta que no se generó en su favor derecho alguno y, en
consecuencia, renuncia a reclamar derechos sobre el Descubrimiento.

CLÁUSULA 7 - PLAN DE EXPLOTACIÓN

7.1. Presentación y Contenido: Dentro de los tres (3) Meses siguientes a la presentación de
la Declaración de Comercialidad de que trata la Cláusula 6 EL TITULAR entregará a la ANH
el Plan de Explotación inicial el cual contendrá, como mínimo, la siguiente información:

a) El mapa con las coordenadas del Área de Explotación.

b) El cálculo de reservas y de la producción acumulada de Hidrocarburos, diferenciada por
tipo de Hidrocarburo.

Cc) Para Descubrimientos nuevos, el esquema general proyectado para el Desarrollo del Campo
Comercial, que incluya una descripción del programa de perforación de pozos de desarrollo,
de los métodos de extracción, de las facilidades respectivas y de los procesos a los cuales
se someterán los fluidos extraídos antes de! Punto de Entrega.

d) El pronóstico de producción anual de Hidrocarburos y sus sensibilidades, utilizando la tasa
óptima de producción que permita lograr la máxima recuperación económica de las
reservas

e) La Identificación de los factores críticos para la ejecución del Plan de Explotación, tales
como aspectos ambientales, sociales, económicos, logísticos y las opciones para su
manejo.

f) Para Descubrimientos nuevos, una propuesta de Punto de Entrega para consideración de
la ANH.

-ORIGINAL-
% Elfuturo, | Minenergía

A N H = CONVENIO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS
BORANDA

AGENCIA NACIONAL DE HIDROCARBUROS.
COLOMBIA Página 19 de 53

9) Una síntesis del programa, métodos y prácticas de Abandono de pozos y el retiro de las
instalaciones de superficie y alternativas consideradas para la provisión de fondos para el
Abandono del Área de Explotación y la restauración de la misma.

7.2. Entrega del Plan de Explotación: La ANH dará por recibido el Plan de Explotación
cuando EL TITULAR entregue toda la información antes descrita. Si la ANH no recibe el Plan
de Explotación con la totalidad de la información anteriormente indicada, dentro de los quince
(15) Días calendario siguientes a su presentación podrá requerir el envío de la información
faltante y EL TITULAR dispondrá de treinta (30) Días calendario contados desde el recibo del
requerimiento para entregarla. Si la ANH no se pronuncia dentro de los quince (15) Días
calendario siguientes a la presentación del Plan de Explotación por parte de EL TITULAR, se
entenderá que ha sido aceptado. Si EL TITULAR no entrega el Plan de Explotación en la fecha
establecida en el numeral anterior o si la ANH no recibe la documentación faltante dentro del
plazo de treinta (30) Días señalado en este numeral, se configurará un incumplimiento que
dará lugar a la aplicación de la Cláusula 25.

7.3. Ejecución y Ajustes del Plan de Explotación: EL TITULAR informará previamente y
mediante escrito a la ANH cualquier ajuste sustancial al Plan de Explotación para un Área de
Explotación.

7.4. Área de Explotación: El Área de Explotación estará delimitada por un polígono regular,
preferiblemente de cuatro lados, que comprenderá el Campo Comercial o la porción de éste
dentro del Área de Operación, más un margen alrededor del Campo Comercial no mayor de
dos y medio (2,5) kilómetros siempre que el Área de Operación lo permita. Como quiera que
el área del Campo Comercial contenida en el Área de Explotación puede variar, el Área de
Explotación permanecerá inalterable, salvo lo señalado en el siguiente numeral.

7.5. Ampliación del Área de Explotación: En el transcurso del Período de Explotación de un
Área de Explotación, si EL TITULAR determina que un Campo Comercial se extiende más allá
del Área de Explotación, pero dentro del Área de Operación vigente, podrá solicitar a la ANH
la ampliación de tal Área de Explotación, acompañando su solicitud con los soportes
correspondientes. Cumplido lo anterior a satisfacción de la ANH, ésta ampliará el Área de
Explotación, quedando entendido que si tal ampliación se superpone a otra Área de
Explotación, la duración del Periodo de Explotación que se aplicará para el Área de Explotación
englobada será la del Área de Explotación respecto de la cual se declaró primeramente la
comercialidad.

Parágrafo: Cuando un yacimiento se extienda por fuera del Área de Operación, la ANH, previa
solicitud escrita de EL TITULAR ampliará el Área de Operación. En este caso EL TITULAR se
obliga a pagar los derechos económicos correspondientes de la porción adicionada de acuerdo
a los términos y condiciones de los Contratos de Exploración y Explotación de Hidrocarburos
vigentes que la ANH esté ofreciendo a la industria en general al momento de la solicitud de EL

-ORIGINAL-
% ta Minenergía

y

1
A N H = CONVENIO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS
BORANDA

ASIA NACIONAL MONOGANGUNOS Página 20 de 53

TITULAR, a menos que respecto del área solicitada se presente alguna de las siguientes
situaciones:

a) Que existan derechos otorgados a otra persona para la ejecución de actividades iguales o
similares a las del objeto del presente Convenio.

b) Que esté en proceso de negociación o de concurso para el otorgamiento de derechos por
parte de la ANH.

c) Que existan restricciones ordenadas por autoridad competente que impidan adelantar las
actividades objeto del Convenio.

7.6. Actualización del Plan de Explotación: EL TITULAR ajustará y presentará anualmente,
durante el Mes de marzo de cada Año Calendario y con sujeción al procedimiento descrito en
el numeral 7.2 de esta cláusula, el Plan de Explotación para cada una de las Áreas de
Explotación existentes en el Convenio. Cuando la producción real de Hidrocarburos del Año
Calendario inmediatamente anterior difiera en más de un quince por ciento (15%) con respecto
al pronóstico de producción anual señalado en el Plan de Explotación para algún Área de
Explotación, EL TITULAR presentará las explicaciones del caso.

CLÁUSULA 8 - PROGRAMAS DE TRABAJOS DE EXPLOTACIÓN

8.1. Preparación y presentación: Si cuando se presente el Plan de Explotación a que se
refiere la Cláusula 7 faltaren más de seis (6) Meses para la terminación del Año Calendario en
curso, EL TITULAR presentará el primero de los Programas de Trabajos de Explotación para
lo restante de ese Año calendario. Para los Años calendario subsiguientes, El TITULAR
presentará el Programa de Trabajos de Explotación para cada Año Calendario, en el mes de
noviembre del Año calendario inmediatamente anterior.

8.2. Contenido de! Programa de Trabajos de Explotación: El Programa de Trabajos de
Explotación para cada Área de Explotación contendrá, como mínimo:

a) Una descripción detallada del programa de Operaciones de Desarrollo y de Producción que
EL TITULAR espera realizar durante dicho Año, con el respectivo cronograma, discriminado
por proyecto y por Trimestre Calendario, el cual debe contemplar también los plazos
requeridos para obtener las autorizaciones y permisos de las autoridades competentes.

b) Un pronóstico de producción mensual del Área de Explotación para el Año Calendario
correspondiente,

c) Un estimado de los costos (inversiones y gastos) para los cuatro (4) Años Calendario
siguientes o hasta la terminación del Período de Explotación, lo que sea más corto.

-ORIGINAL-
El futuro

A = CONVENIO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS

AGENCIA NACIONAL DE HIDROCARBUROS BORANDA
COLOMBIA Página 21 de 53

d) Los términos y condiciones conforme a los cuales desarrollará los programas en beneficio
de las comunidades en las áreas de influencia del Área de Explotación

8.3. Ejecución y Ajustes: Durante la ejecución del Programa de Trabajos de Explotación, EL
TITULAR podrá efectuar ajustes a dicho programa para el Año Calendario en curso. Los
ajustes no podrán ser formulados con frecuencia inferior a tres (3) Meses, salvo situaciones de
emergencia. EL TITULAR informará previamente y mediante escrito cualquier ajuste al
Programa de Trabajos de Explotación.

CLÁUSULA 9 - CONDUCCIÓN DE LAS OPERACIONES

9.1. Autonomía: EL TITULAR tendrá el control de todas las operaciones y actividades que
considere necesarias para una técnica, eficiente y económica Exploración del Área de
Operación y para la Evaluación y Explotación de los Hidrocarburos que se encuentren dentro
de ésta. EL TITULAR planeará, preparará, realizará y controlará todas las actividades con sus
propios medios y con autonomía técnica y directiva, de conformidad con la legislación
colombiana y observando las Buenas Prácticas de la Industria del Petróleo. EL TITULAR
desarrollará las actividades directamente o a través de subcontratistas.

9.2. Responsabilidad: EL TITULAR llevará a cabo las operaciones materia de este Convenio
de manera diligente, responsable, eficiente y adecuada técnica y económicamente. Se
asegurará de que todos sus subcontratistas cumplan los términos establecidos en este
Convenio y en las leyes colombianas. EL TITULAR será el único responsable por los daños y
pérdidas que cause con ocasión de las actividades y operaciones derivadas de este Convenio,
incluso aquellos causados por sus subcontratistas, quedando entendido que frente a la ANH
en ningún momento será responsable por errores de criterio, o por pérdidas o daños que no
fueren resultado de culpa grave o dolo. La ANH no asumirá responsabilidad alguna por los
contratos o subcontratos, ni aún a título de solidaridad.

9.3. Obtención de permisos: EL TITULAR está obligado a obtener, por su propia cuenta y
riesgo, todas las licencias, autorizaciones, permisos y demás derechos procedentes conforme
a la ley, necesarios para adelantar las operaciones objeto del presente Convenio.

9.4. Daños y Pérdidas de los Activos: Todos los costos y gastos necesarios para remplazar
o reparar daños o pérdidas de bienes o equipos necesarios para la explotación de los
hidrocarburos en el Área de Explotación, ocurridos por fuego, inundaciones, tormentas,
accidentes u otros hechos similares, y que sean necesarios para la adecuada operación del
Campo Comercial, serán a riesgo de EL TITULAR. EL TITULAR informará a la ANH sobre las
pérdidas o daños sucedidos a la mayor brevedad posible después de ocurrido el hecho

-ORIGINAL-
*% A os aan

y
A N H = CONVENIO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS
AGENCIA NACIONAL DE HIDROCARBUROS BORANDA
Página 22 de 53

COLOMBIA

9.5. Indemnidad: EL TITULAR indemnizará, defenderá y mantendrá indemne a la ANH y a
sus empleados y propiedades por cualquier reclamo o acción derivado de acciones u
omisiones en el desarrollo y ejecución de las Operaciones de Exploración, Operaciones de
Evaluación u Operaciones de Desarrollo o en el cumplimiento de alguna obligación de
conformidad con este Convenio por EL TITULAR, sus directores, agentes, personal,
empleados y representantes. La ANH no será responsable por daños o pérdidas causadas a
terceros por acciones u omisiones de EL TITULAR, sus directores, agentes, personal,
empleados y representantes en desarrollo y ejecución del Convenio.

CLÁUSULA 10 - REGALÍAS

Las regalías que se causen en el Área de Operación serán recaudadas y comercializadas de
acuerdo con la normatividad vigente y con el Convenio Interadministrativo de Colaboración
para el recaudo de los hidrocarburos de regalías de propiedad de la Nación, suscrito entre
ECOPETROL S.A. y la ANH, si a la fecha del recaudo y comercialización éste se encuentra
vigente

En el caso en que ocurra una cesión total de intereses, derechos y obligaciones sobre la
totalidad del Área de Operación o sobre una porción de ella que implique que ECOPETROL
S.A. ya no tenga participación, como requisito de aprobación de la cesión deberá incluirse la
cláusula de regalías que contenga el modelo de contrato para exploración y explotación de
hidrocarburos que la ANH esté ofreciendo a la industria en general en ese momento. Si la
cesión de intereses, derechos y obligaciones es parcial, seguirá aplicando lo establecido en el
inciso anterior.

CLÁUSULA 11 — MEDICION

11.1. Medición: EL TITULAR llevará a cabo la medición, muestreo y control de calidad de los
Hidrocarburos producidos y mantendrá calibrados los equipos o instrumentos de medición,
conforme a las normas y métodos aceptados por las Buenas Prácticas de la Industria del
Petróleo y a las disposiciones legales y reglamentarias vigentes, practicando los análisis a que
haya lugar y realizando las correcciones pertinentes para la liquidación de los volúmenes netos
de Hidrocarburos recibidos y entregados a condiciones estándar. EL TITULAR adoptará todas
las acciones necesarias para preservar la integridad, confiabilidad y seguridad de las
instalaciones y los equipos o instrumentos de fiscalización. Además, conservará durante el
término que establecen el Código de Comercio y las demás normas pertinentes, los registros
de calibración periódica de tales equipos o instrumentos y de las mediciones diarias de la
producción y consumo de Hidrocarburos y fluidos en cada Campo Comercial para revisión de

-ORIGINAL-
El futuro Minenergía
es de todos E

A = CONVENIO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS

AGENCIA NACIONAL DE HIDROCARBUROS BORANDA
COLOMBIA Página 23 de 53

la ANH y de las autoridades competentes. La ANH tendrá el derecho de inspeccionar los
equipos de medición instalados por EL TITULAR y todas las unidades de medición en general.

11.2. Instalaciones Comunes: Cuando la autoridad competente lo exija EL TITULAR deberá
adoptar un sistema o método de medición que permita determinar la producción proveniente
de cada campo, cuando dos o más campos de producción se sirven de las mismas
instalaciones de desarrollo.

CLÁUSULA 12 - DISPONIBILIDAD DE LA PRODUCCIÓN

12.1. Determinación de volúmenes: Los Hidrocarburos producidos, exceptuados los que
hayan sido utilizados en beneficio de las operaciones de este Convenio y los que
inevitablemente se desperdicien en estas funciones, serán transportados por EL TITULAR al
Punto de Entrega. Los Hidrocarburos serán medidos conforme al procedimiento señalado en
el numeral 11.1 anterior, y basándose en esta medición, se determinarán los volúmenes de
regalías a que se refiere la Cláusula 10 y los Hidrocarburos restantes, los cuales corresponden
a EL TITULAR, de acuerdo con las disposiciones legales y regulatorias vigentes

12.2. Disponibilidad: A partir del Punto de Entrega, y sin perjuicio de las disposiciones legales
que regulen la materia, EL TITULAR tendrá libertad de vender en el país o de exportar los
Hidrocarburos que le correspondan, o de disponer de los mismos en cualquier forma.

CLÁUSULA 13 —- GAS NATURAL

13.1. Utilización: EL TITULAR estará obligado a evitar el desperdicio del gas natural extraído
de un campo y, de conformidad con las disposiciones legales y reglamentarias vigentes sobre
la materia, antes del Punto de Entrega correspondiente podrá utilizarlo como combustible para
las operaciones, como fuente de energía para la máxima recuperación final de las reservas de
Hidrocarburos, o confinarlo en los mismos yacimientos para utilizarlo en estos fines durante la
vigencia del Convenio. Todo sin perjuicio de las quemas que se realicen dentro del desarrollo
de las Buenas Prácticas de la Industria del Petróleo y de acuerdo con las disposiciones legales
y regulatorias vigentes.

13.2. Utilización del Gas Natural asociado: En caso de que EL TITULAR descubra uno o
varios Campos Comerciales con Gas Natural asociado, deberá presentar a la ANH dentro de
los tres (3) Años siguientes al inicio de la explotación de cada Campo Comercial, un proyecto
para la utilización del Gas Natural asociado. Si EL TITULAR no cumpliere esta obligación, la

ergía

-ORIGINAL-
1 El futuro
e es de todos
A N H = CONVENIO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS
BORANDA

AGENCIA NACIONAL DE HIDROCARBUROS Página 24 de 53

ANH podrá disponer gratuitamente del Gas Natural asociado proveniente de tales campos,
con sujeción a las disposiciones legales y regulatorias vigentes.

CLÁUSULA 14 -— UNIFICACIÓN

Cuando un yacimiento económicamente explotable se extienda en forma continua a otra u
otras áreas por fuera del Área de Operación, EL TITULAR, de acuerdo con la ANH y con los
demás interesados, deberá poner en práctica, previa aprobación de la autoridad competente,
un plan cooperativo de explotación unificado, con sujeción a lo establecido en la legislación
colombiana.

CLÁUSULA 15 - PROPIEDAD DE LOS ACTIVOS

15.1. Propiedad: En desarrollo de lo estipulado en la Cláusula 4 (numeral 4.2.3), las
instalaciones, bienes, materiales y equipos de propiedad de EL TITULAR que destine
permanentemente para el desarrollo de Operaciones de Explotación, hasta el Punto de
Entrega, pasarán gratuitamente a ser propiedad de la ANH al momento de la devolución del
Área de Operación o a la terminación de este Convenio, aunque dichos bienes se encuentren
fuera del Área de Operación.

15.2. EL TITULAR transferirá gratuitamente a la ANH, a la terminación del Convenio todos los
derechos derivados de contratos bajo la modalidad de financiamiento de proyectos tales como
Leasing, de construcción, Explotación y reversión de bienes, BOT- ("Build, Operate and
Transfer”), BOMT-("Build, Operate, Maintain and Transfer”), BOOT ('Build, Own, Operate and
Transfer"), MOT ("Modernize, Operate and Transfer”) y similares, que a la terminación de los
mismos establezcan la obligación de transferir la propiedad de los bienes, equipos e instalaciones
al TITULAR, cuando tales contratos hayan sido celebrados para el desarrollo del Período de
Explotación de la respectiva área. En todo caso, dichos contratos no se podrán extender por un
plazo que exceda el agotamiento del recurso.

15.3. Inventarios: EL TITULAR efectuará inventarios físicos de los equipos y bienes
concernientes a las Operaciones de Explotación, con intervalos razonables, por lo menos cada
tres (3) Años Calendario, clasificándolos según sean de propiedad de EL TITULAR o de
terceros. La ANH tendrá el derecho de estar representada cuando se efectúen tales
inventarios. Para este efecto, EL TITULAR avisará a la ANH con una antelación no inferior a
quince (15) Días calendario

-ORIGINAL-
* El futuro Minenergía

es de todos

A N H = CONVENIO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS
BORANDA

AGENCIA NACIONAL DE HIDROCARBUROS ,
COLOMBIA Página 25 de 53

15.4. Disposición de los Activos: EL TITULAR podrá disponer de los bienes o equipos que
se localicen hasta el Punto de Entrega y que no sean indispensables para mantener las
condiciones de explotación existentes, aunque dichos bienes se encuentren por fuera del Área
de Operación.

CLÁUSULA 16 - SUMINISTRO DE INFORMACIÓN Y CONFIDENCIALIDAD

16.1. Información Técnica: EL TITULAR mantendrá oportuna y permanentemente informada
a la ANH sobre el progreso y resultados de las operaciones. Por consiguiente, además de los
documentos requeridos en otras cláusulas de este Convenio, EL TITULAR entregará a la
ANH, a medida que se vaya obteniendo y antes de la fecha de vencimiento de cada una de
las fases del Periodo de Exploración y por Año Calendario durante el Período de Explotación,
toda la información de carácter científico, técnico y ambiental, obtenida en cumplimiento de
este Convenio. Esta información de Exploración y Explotación será entregada a la ANH de
acuerdo con el Manual de Suministro de Información de Exploración y Explotación.

Se excluye de dicha entrega las interpretaciones de los datos primarios de propiedad
intelectual o científica de ECOPETROL S.A. preparada durante los tres (3) años anteriores al
26 de junio de 2003, que represente beneficio empresarial para dicha entidad, de conformidad
con lo dispuesto por el artículo 4% del Decreto 2288 de 2004.

16.2. Confidencialidad de la Información: Las Partes acuerdan que todos los datos e
información producidos, obtenidos o desarrollados como resultado de las operaciones de este
Convenio se consideran estrictamente confidenciales durante los cinco (5) Años Calendario
siguientes contados a partir de la finalización del Año calendario en el cual se hubieren
producido, obtenido o desarrollado, o hasta la terminación del Convenio o al momento de la
devolución parcial del área en cuanto a la información adquirida en las áreas devueltas, lo
primero que ocurra. Para las interpretaciones basadas en los datos obtenidos como resultado
de las operaciones de este convenio este plazo será de hasta veinte (20) Años Calendario
contados a partir de la fecha de la obligación de entrega a la ANH o a la terminación del
Convenio o al momento de la devolución parcial de áreas en cuanto a la información adquirida
en las áreas devueltas, lo primero que ocurra. Esta estipulación no se aplicará a los datos o
información que las Partes deban proporcionar de acuerdo con las disposiciones legales y
reglamentarias vigentes, ni a los que requieran sus filiales, consultores, contratistas, auditores,
asesores legales, entidades financieras y autoridades competentes con jurisdicción sobre las
Partes o sus filiales, o por normas de cualquier bolsa de valores en la cual las acciones de EL
TITULAR o sociedades vinculadas se encuentren registradas; sin embargo deberá comunicar
la entrega de la información a la otra Parte. Las restricciones a la divulgación de información
no impedirán que EL TITULAR suministre datos o información a compañías interesadas en

es de todos

-ORIGINAL-
Y El futuro Minenergía

Ms
A N H= == CONVENIO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS
BORANDA

ASA NACINAL DE HONOCARRUROS Página 26 de 53

una eventual cesión de derechos con relación al Área de Operación, y siempre que dichas
compañías suscriban el correspondiente acuerdo de confidencialidad que dé cumplimiento a
lo estipulado en esta cláusula. La ANH se compromete a no entregar a terceros dato o
información alguno obtenido como resultado de las operaciones adelantadas por EL TITULAR,
excepto cuando sea necesario para cumplir alguna disposición legal aplicable a la ANH, o en
el desarrollo de sus funciones. En los demás casos, la ANH requerirá la autorización previa de
EL TITULAR.

16.3. Propiedad y Uso de la Información: Transcurrido el tiempo de confidencialidad que
determina la cláusula anterior, se entiende que EL TITULAR transfiere a la ANH todos los
derechos sobre tales datos y sus interpretaciones, sin que por ello EL TITULAR pierda el
derecho a utilizar dicha información. Desde este momento la ANH podrá disponer de esa
información libremente. Lo anterior sin perjuicio de los derechos de ECOPETROL S.A. sobre
las interpretaciones de que trata el artículo 4 del Decreto 2288 de 2004

16.4. Reuniones Informativas: En cualquier momento durante la vigencia de este contrato la
ANH podrá citar a EL TITULAR, a reuniones informativas.

16.5. Informe Ejecutivo Semestral: Además de la información a que se refieren otras
cláusulas de este Convenio, el Manual de Suministro de Información y la exigida por la
legislación colombiana, EL TITULAR entregará a la ANH la información básica y resumida de
temas tales como: prospectividad, reservas, producción actual y pronóstico, Operaciones de
Exploración, Evaluación o Explotación, ejecutadas y proyectadas para el Año Calendario
siguiente, personal, seguridad industrial, ambiente y comunidades, contenido nacional en la
contratación, entre otros. El informe del segundo semestre será el Informe Anual de
Operaciones y el programa a ejecutar en el Año Calendario siguiente. Estos informes se
entregarán dentro de los sesenta (60) Días calendario siguientes al final de cada semestre
calendario.

CLÁUSULA 17 -— INSPECCIÓN Y SEGUIMIENTO.

17.1. Visitas al Área de Operación: Durante la vigencia de este Convenio la ANH, a su riesgo,
en cualquier tiempo y por los procedimientos que considere apropiados, podrá visitar el Área
de Operación para inspeccionar y hacer el seguimiento de las actividades de EL TITULAR y
de los subcontratistas, directamente relacionadas con este Convenio, y asegurarse del
cumplimiento de este Convenio. Así mismo podrá verificar la exactitud de la información
recibida. Cuando el inspector detecte fallas o irregularidades cometidas por EL TITULAR, el
inspector podrá formular observaciones que deberán ser respondidas por EL TITULAR,
mediante escrito y en el plazo señalado por la ANH.

-ORIGINAL-
Y El futuro Minenergía

es de todos

A N H = CONVENIO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS
BORANDA

AGENCIA NACIONAL DE HIDROCARBUROS.
COLOMBIA Página 27 de 53

EL TITULAR a su costo pondrá a disposición del representante de la ANH las facilidades de
transporte, alojamiento, alimentación y demás servicios en igualdad de condiciones a las
suministradas a su propio personal, de ser necesario.

17.2. Delegación: La ANH podrá delegar la inspección y el seguimiento de las operaciones
en el Área de Operación, con el propósito de asegurar que EL TITULAR esté cumpliendo las
obligaciones contraídas bajo los términos de este Convenio y la legislación colombiana. La
ausencia de actividades de inspección y seguimiento por parte de la ANH de ninguna manera
exime a EL TITULAR del cumplimiento de las obligaciones contraídas en virtud de este
Convenio ni implica una reducción de las mismas.

CLÁUSULA 18- SEGUROS

18.1. Seguros: EL TITULAR tomará todos los seguros requeridos por la ley colombiana y
aplicará las coberturas de riesgo necesarias de acuerdo con las Buenas Prácticas de la
Industria del Petróleo. Así mismo, exigirá a cada contratista que desempeñe cualquier trabajo
en desarrollo de este Convenio, la obtención y mantenimiento en vigencia de los seguros que
considere necesarios. Los costos que demande la contratación y vigencia de estos seguros
son por cuenta y responsabilidad de EL TITULAR.

18.2. Mientras ECOPETROL S.A. sea el Operador no estará obligado a tomar los seguros de
que trata esta cláusula, salvo los exigidos por la ley.

18.3. En caso de cesión parcial, y que ECOPETROL S.A. no sea el Operador, el CESIONARIO
se obliga, una vez el Consejo Directivo de la ANH apruebe la cesión, a constituir los seguros
que contemple el contrato de exploración y explotación de hidrocarburos que la ANH ofrezca
a la industria al momento de la cesión.

18.4. En caso de cesión total, el CESIONARIO se obliga, una vez el Consejo Directivo de la
ANH apruebe ¡a cesión, a constituir los seguros que contemple ei contrato de exploración y
explotación de hidrocarburos que la ANH ofrezca a la industria al momento de la cesión.

De conformidad con lo previsto en el numeral 18.3 anterior de esta Cláusula, las Partes
acuerdan incorporar los siguientes numerales a la Cláusula 18 de Seguros.

18.5. Condiciones de constitución de los Seguros a cargo del Cesionario: Para efectos
de la aplicación de lo previsto en los numerales 18.3 y 18.4, ante la cesión parcial incluida la
operación o total, el CESIONARIO se obliga a constituir los seguros en los términos y
condiciones que se consignan a continuación:

18.6 Garantía de Cumplimiento de Obligaciones Laborales, naturaleza y clases: Puede
consistir en un contrato de seguro contenido en una póliza, constitución de patrimonio

-ORIGINAL-
El futuro Minenergía
es de todos

y Y
A N H = CONVENIO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS
BORANDA

ARICA ACONA! SE MDAOCARBUROS Página 28 de 53

autónomo, o garantía bancaria, en los términos y condiciones establecidos en los artículos 129
a 146 del Decreto Reglamentario 1510 de 2013, o las normas que los modifiquen, sustituyan
o adicionen, sin perjuicio de las particularidades establecidas en esta estipulación.

18.6.1 Objeto y Oportunidad de Constitución: Dentro de los quince (15) Días Calendario
siguientes a la suscripción del presente instrumento, el CESIONARIO debe constituir garantía
de cumplimiento de las obligaciones laborales a su cargo, incluido el pago de salarios,
prestaciones sociales, aportes parafiscales y en materia del Régimen de Seguridad Social
Integral, así como de indemnizaciones de esta naturaleza, y las demás acreencias laborales
derivadas de reclamaciones de los trabajadores y empleados vinculados a su servicio, para el
desarrollo de las actividades y prestaciones inherentes a la ejecución contractual, en condición
de único empleador. Además, ocho (8) días Calendario antes del inicio de cada Fase
subsiguiente del Período de Exploración y de cada Año Calendario durante el Período de
Producción, debe renovarse esta garantía u otorgarse una nueva que la reemplace.

18.6.2 Vigencia: El término de vigencia de la Garantía de Cumplimiento de Obligaciones
Laborales no puede ser inferior al plazo de la Fase correspondiente y tres (3) Años más,
durante el Período de Exploración, ni de cuatro (4) Años para cada renovación anual durante
el Período de Producción, y, en todo caso, hasta el vencimiento de tres (3) Años contados a
partir de la fecha prevista para la Terminación del presente Convenio.

18.6.3 Valor: El valor de la garantía debe ascender, como mínimo, al monto equivalente a los
porcentajes que se fijan a continuación:

Durante el Período de Evaluación y Producción: diez por ciento (10%) de los costos totales
anuales del personal destinado directamente al desarrollo de las actividades y labores en las
Áreas Asignadas en Producción, durante el Período de Producción, para el primer Año de
vigencia de la garantía, o para cada Año subsiguiente, con el compromiso de ajustarlo en cada
renovación.

18.6.4 Efectividad: Previo el procedimiento estipulado en el numeral 25.3 de la Cláusula 25.
Terminación, corresponde a la ANH disponer tanto la causación del o de los riesgos
amparados, como la efectividad de la o las correspondientes garantías y seguros, siempre que
el CESIONARIO incurra en mora o incumplimiento total o parcial de cualquiera o cualesquiera
obligaciones amparadas por ellas, y sin perjuicio del deber de satisfacer los compromisos
insolutos.

El pago del monto asegurado no exonera al CESIONARIO de su obligación de indemnizar los
daños y perjuicios ocasionados con el incumplimiento. Para el efecto, acepta de antemano que
la ANH compense los montos adeudados según providencia ejecutoriada y en firme, con
cualquier suma debida; que ejerza jurisdicción coactiva con arreglo al ordenamiento superior
sobre la materia, y/o que acuda a los instrumentos de solución de controversias pactados
contractualmente.

-ORIGINAL-
v El futuro (rtra

es de todos

A N H = CONVENIO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS
BORANDA

AGENCIA NACIONAL DE HIDROCARBUROS
COLOMBIA Página 29 de 53

Queda entendido que los actos administrativos mediante los cuales se ejerciten potestades
unilaterales de la ANH NO son susceptibles de resolución arbitral.

El incumplimiento de las obligaciones en materia de Seguros y Garantías impone al
Cesionario el deber de asumir todos los gastos y expensas inherentes a la reparación,
reconstrucción o reposición de obras, trabajos, bienes o equipos afectados por los riesgos que
ha debido asegurar, así como las inversiones a su cargo

18.7 Seguro de Responsabilidad Civil Extracontractual, Oportunidad y Objeto: Dentro de
los diez (10) Días Hábiles siguientes a la Fecha Efectiva, el CESIONARIO debe constituir y
someter a la ANH póliza de seguro de responsabilidad civil extracontractual, que le brinde
protección respecto de eventuales sanciones, pérdidas, reclamaciones, acciones o demandas
de personas naturales y/o jurídicas, originadas en la responsabilidad patrimonial
extracontractual derivada de actuaciones, hechos u omisiones de aquel, sus empleados,
agentes, representantes y subcontratistas, así como de los trabajadores de estos últimos, con
el fin de mantener indemne por cualquier motivo a la ANH respecto de daños y/o perjuicios
causados a la vida o la integridad de personas, así como a bienes y propiedades de uso
público, del Estado, de la Entidad o de terceros, incluidos los de cualquier empleado, agente,
representante o subcontratista de la ANH, de terceras personas O entidades, o del
CESIONARIO.

18.7.1 Vigencia: Igual al término de duración del presente Convenio, a partir de la suscripción
del presente instrumento, y tres (3) Años más.

No obstante, estas pólizas pueden ser emitidas por vigencias anuales, prorrogadas antes de
su vencimiento, para el período anual subsiguiente.

Corresponde a la ANH verificar los términos y condiciones de cada una, para cuyo efecto
deben serle sometidas con por lo menos treinta (30) Días Calendario de anticipación al
vencimiento de la o las anteriores.

18.7.2 Requisitos: Deben constituirse de acuerdo con el ordenamiento superior aplicable, con
las coberturas, en las condiciones, bajo las reglas y con los requisitos establecidos por el
Decreto 1510 de 2013, en especial, por los artículos 114, 117, 126, 137, o por las normas que
los modifiquen, adicionen o sustituyan.

18.7.3 Amparos: El seguro de responsabilidad civil extracontractual debe comprender,
además, los siguientes amparos: daño emergente; lucro cesante; daño moral y perjuicios
extrapatrimoniales; automotores propios y no propios; amparo de contratistas y
subcontratistas; responsabilidad civil cruzada; responsabilidad civil patronal; por polución y
contaminación súbita e imprevista; gastos médicos sin demostración previa de
responsabilidad; bienes bajo cuidado, tenencia y control; operaciones de cargue y descargue;
vigilantes; gastos de defensa: costas de procesos y cauciones Judiciales, así como

-ORIGINAL- ran
futuro i he
v% es de todos Mee

se
ea
A N H = CONVENIO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS
BORANDA

AGENCIA NACIONAL DE HIDROCARBUROS 5
COLOMBIA Página 30 de 53

responsabilidad civil extracontractual por uso de explosivos.

18.7.4 Valor: Para cada póliza de seguro con vigencia anual, Diez millones de dólares de los
Estados Unidos de América (USD 10.000.000) para Convenios sobre Áreas Continentales.

18.7.5 Asegurados y Beneficiarios: Cada póliza de seguro de responsabilidad civil
extracontractual debe incorporar a la ANH, al CESIONARIO, a sus subcontratistas y a
terceros, en condición de Asegurados y Beneficiarios.

18.7.6 Reposición: El valor asegurado por concepto de los distintos amparos del seguro de
responsabilidad civil extracontractual debe reponerse tan pronto y en la medida en que resulte
afectado por la ocurrencia de cualquier siniestro. La correspondiente reposición debe tener
lugar dentro de los veinte (20) Días Calendario siguientes a tal afectación

18.7.7 Modificaciones Convencionales: Si por cualquier causa se introducen ajustes o
modificaciones al presente Convenio, que siempre deben tener lugar mediante Otrosí, es
responsabilidad del CESIONARIO obtener constancia escrita de representante debidamente
autorizado de la compañía aseguradora o de la entidad emisora de la garantía, en la que
conste expresamente que conoce la modificación contractual, y la eventual variación del
estado del riesgo, si ese fuere el caso.

Lo anterior, sin perjuicio de que las obligaciones contractuales deben permanecer debida y
suficientemente afianzadas hasta la liquidación del Convenio y la prolongación de sus efectos,
sin que resulte admisible legalmente ningún tipo de revocatoria o modificación por la
aseguradora o entidad emisora de la garantía, ni por el CESIONARIO, sin el consentimiento
expreso, previo y escrito de la ANH.

La póliza de responsabilidad civil extracontractual debe acompañarse de certificación expedida
por el correspondiente asegurador o emisor, en la que declare las condiciones de la
colocación

18.7.8 Sustitución: La póliza de garantía de responsabilidad civil extracontractual prevista en
esta estipulación puede ser sustituida con la presentación de póliza global de responsabilidad
civil extracontractual otorgada por el CESIONARIO, o por su o sus Matrices, siempre que
reúna y cumpla todas y cada una de las condiciones, términos, requisitos, derechos y
obligaciones establecidos en este Convenio, los Términos de Referencia de la “Ronda
Colombia 2014” y la ley colombiana, para este tipo de seguros tomados en favor de una
entidad estatal; que el valor asegurado cubra los montos exigidos, y que se acompañe de
declaración bajo la gravedad del juramento del representante legal o convencional del
CESIONARIO y del asegurador, en las que se hagan constar todas las anteriores
circunstancias.

18.8 Normas Comunes a Garantías y Seguros. El CESIONARIO se compromete a pagar,
por cuenta propia, el valor total de las comisiones de apertura y de expedición de garantías

-ORIGINAL-
o] Elfuturo, —— Minenergía

A = CONVENIO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS

AGENCIA NACIONAL DE HIDROCARBUROS BORANDA
COLOMBIA Página 31 de 53

bancarias, lo mismo que de las primas correspondientes a pólizas de seguro, así como las que
se causen posteriormente por razón de modificaciones, renovaciones, restituciones y
prórrogas de garantías y seguros, lo mismo que a entregar a la ANH copia de los recibos de
pago.

La contratación de garantías y seguros no exonera al CESIONARIO de su obligación de
indemnizar a la ANH todos los daños, sanciones, pérdidas y perjuicios derivados del
incumplimiento del Convenio o de hechos, actuaciones u omisiones de su responsabilidad, no
cubiertos por aquellos o en exceso de los mismos.

Todos los instrumentos de cobertura deben contener estipulación expresa en la que se
disponga que cualquier solicitud de cancelación, modificación o renovación, así como de
modificación de sus términos, debe necesariamente contar con el visto bueno escrito y expreso
de la ANH, para ser tramitada.

Las carátulas de las pólizas de seguro deben contener en forma clara y expresa el alcance y
el monto del riesgo amparado.

El incumplimiento del deber de constituir, extender, renovar o restablecer las garantías y
seguros establecidos en este Convenio, faculta a la ANH para terminarlo unilateralmente,
previo el procedimiento previsto en el numeral 25.3 de la Cláusula 25. Terminación.

Todos y cada uno de los deducibles estipulados deben ser asumidos por y bajo
responsabilidad exclusiva del CESIONARIO. Por consiguiente, cualquier indemnización en
favor de la ANH o de terceros, debe ser pagada por la aseguradora o el emisor, sin deducción
alguna, y eventuales deducibles pactados deben ser cubiertos por aquel a esta.

Las garantías y seguros no expiran por falta de pago de comisiones ni primas, ni pueden ser
revocadas ni canceladas unilateralmente.

El otorgante no puede oponer a la ANH excepciones o defensas provenientes de la conducta
del tomador u ordenante, en especial, las derivadas de inexactitudes o reticencias en que éste
hubiera incurrido con ocasión de la contratación del título valor, la fianza o el seguro, ni, en
general, cualesquiera otras excepciones en contra del CESIONARIO.

Salvo precisión especial según su objeto, cada póliza de seguro debe incorporar a la ANH, y
a aquel como asegurados y beneficiarios.

El valor asegurado debe ser repuesto siempre que resulte afectado por la ocurrencia de
siniestros. La reposición debe tener lugar dentro de los veinte (20) Días Calendario siguientes
a su utilización en todo o en parte.

El valor de deducibles o los costos de reexpedición, renovación o prórroga de cartas de crédito,
garantías y seguros es responsabilidad exclusiva del CESIONARIO, y corre a su cargo y por
su cuenta

-ORIGINAL-
e Elfuturo, — — Minenergía

y?

la
A N H = CONVENIO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS
AGENCIA NACIONAL DE HIDROCARBUROS ' BORANDA
COLOMBIA Página 32 de 53

Si por cualquier causa se introducen ajustes o modificaciones al presente Convenio, que
siempre deben tener lugar mediante Otrosí, es responsabilidad del CESIONARIO obtener
constancia escrita de representante legal debidamente autorizado de la compañía
aseguradora o de la entidad emisora de las garantías o seguros, en la que conste
expresamente que conoce(n) la modificación contractual, y la eventual variación del estado del
riesgo, si ese fuere el caso

Lo anterior, sin perjuicio de que las obligaciones contractuales deben permanecer debida y
suficientemente afianzadas hasta la liquidación del Convenio y la prolongación de sus efectos,
sin que resulte admisible legalmente ningún tipo de revocatoria o modificación por la
aseguradora o entidad emisora de la garantía, ni por el o los CESIONARIO, sin el
consentimiento expreso, previo y escrito de la ANH

Las garantías y seguros deben acompañarse de certificación expedida por el asegurador o
emisor, en la que declare las condiciones de la colocación de la cada póliza.

La efectividad de cualquiera de las garantías y seguros comporta para el CESIONARIO asumir
el valor de cualquier deducible, así como los costos y gastos de reexpedición o reposición.

Todas las condiciones de que trata esta estipulación deben constar en la correspondiente
garantía o póliza de seguro, o en anexo a la misma.

CLÁUSULA 19 - GARANTÍAS

19.1. Objeto de las garantías: EL TITULAR deberá otorgar a favor de la ANH, en la forma,
términos y condiciones previstos en el Convenio, las garantías que aseguren el cumplimiento
y la correcta ejecución de todas las obligaciones de cada fase del Periodo de Exploración y
las demás actividades inherentes a tales obligaciones. En ningún caso esta garantía tendrá
carácter de cláusula penal.

19.2. Forma de las garantías: EL TITULAR establecerá, a su propio costo, una o varias cartas
de crédito “stand by”, de carácter incondicional e irrevocable y pagaderas a la vista, con un
banco o institución financiera legalmente establecidos en Colombia u otro instrumento u otra
institución aceptado previamente por la ANH.

19.3. Entrega de las garantías: El TITULAR entregará a la ANH las garantías de que trata
esta cláusula, conforme a los términos esenciales del formato definido para la Ronda 2014 de
este Convenio, con una antelación no menor de ocho (8) Días calendario a la fecha de inicio
de cada fase del Periodo de Exploración. Para la primera fase, EL TITULAR hará entrega de
la garantía dentro de los quince (15) días calendario siguientes a la fecha de firma del
Convenio. Si por razones ajenas a la voluntad de EL TITULAR, debidamente sustentadas,

-ORIGINAL-
e E

A N H = CONVENIO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS
BORANDA

AGENCIA NACIONAL DE HIDROCARBUROS
COLOMBIA Página 33 de 53

éste no pudiere entregar las garantías a la ANH en el plazo estipulado anteriormente, a
solicitud de EL TITULAR, la ANH podrá aplazar la fecha de entrega. La no entrega de las
garantías por parte de EL TITULAR, dentro de los términos estipulados, constituirá causal de
incumplimiento del Convenio.

19.4. Monto de las garantías: EL TITULAR otorgará las garantías correspondientes a cada
fase del Periodo de Exploración, por el diez por ciento (10%) del valor del presupuesto de la
fase del Programa Exploratorio Mínimo, nominado en dólares de los Estados Unidos de
América y pagadero en pesos colombianos. En ningún caso el valor de la garantía para cada
fase podrá ser inferior a cien mil dólares de los Estados Unidos de América (USD $100.000)
ni superior a tres millones de dólares de los Estados Unidos de América (USD $3.000.000)

19.5. Vigencia de las garantías: Todas y cada una de las garantías tendrán vigencia durante
el plazo de la fase cuyas obligaciones se estén garantizando y tres (3) Meses más. En caso
de prórrogas, las garantías deberán igualmente ser prorrogadas o sustituidas por otras del
mismo valor y con una vigencia mínima igual al tiempo de la prórroga y tres (3) Meses más.

19.6. Rechazo de las garantías: La ANH rechazará las garantías otorgadas por EL TITULAR
cuando éstas no cumplan con los requisitos que se establecen en esta cláusula. La ANH
dispondrá de un (1) Mes, a partir de la fecha de recibo de que trata el numeral 20.3, para avisar
su rechazo a EL TITULAR y devolverle las garantías presentadas. Si esto llegare a ocurrir, las
garantías que sean rechazadas se entenderán como no entregadas para efectos de lo previsto
en el numeral 19.3.

19.7. Efectividad de las garantías: La ANH hará efectivas las garantías siempre que EL
TITULAR incumpla en todo o en parte alguna de las obligaciones garantizadas, sin perjuicio
del cumplimiento de las demás obligaciones contraídas. El pago de la(s) carta(s) de crédito
stand-by no exonera a EL TITULAR de su obligación de indemnizar los daños y perjuicios que
su incumplimiento hubiere ocasionado. La ANH se reserva el derecho de acudir a los
mecanismos de solución de controversias cuando el valor de la garantía no sea suficiente para
cubrir el monto de las indemnizaciones

19.8. ECOPETROL S.A. no estará obligado al otorgamiento de las garantías de que trata esta
cláusula mientras sea el único y exclusivo titular de este Convenio. En caso de cesión total o
parcial del mismo, EL TITULAR está obligado a constituir y presentar las garantías en los
términos y cuantías anteriormente indicadas dentro de los quince (15) Días Calendario
siguientes a la fecha de perfeccionamiento de la cesión.

-ORIGINAL- Elf
futuro í
> E
UN

A N a =X CONVENIO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS
BORANDA

ANA NACIONAL DE MDAOCANRIADS Página 34 de 53

CLÁUSULA 20 - SUBCONTRATISTAS, PERSONAL Y TRANSFERENCIA DE
TECNOLOGIA

20.1. Subcontratistas: Para llevar a cabo las operaciones materia de este Convenio EL
TITULAR podrá, con observancia de la legislación colombiana, celebrar contratos, a su propio
costo y riesgo, para la obtención de bienes y servicios, en el país o en el exterior. En los
subcontratos, EL TITULAR incluirá estipulaciones que obliguen a los subcontratistas a
someterse a la legislación colombiana y a las estipulaciones de este Convenio.

20.2. Componente Nacional: EL TITULAR procurará dar preferencia a los oferentes
nacionales de bienes y servicios de origen nacional, en igualdad de condiciones competitivas
de calidad, oportunidad y precio.

20.3. Personal: Para todos los efectos legales, EL TITULAR actúa como único empleador de
los trabajadores que contrate para el desarrollo de las actividades propias de este Convenio
y, en consecuencia, será responsable de las obligaciones laborales que surjan de las
respectivas relaciones o contratos de trabajo, tales como pago de salarios y prestaciones
sociales, aportes parafiscales, afiliación y pago de cotizaciones o aportes por concepto de
pensiones, salud y riesgos profesionales al Sistema de Seguridad Social Integral conforme a
la ley. EL TITULAR entrenará adecuada y diligentemente al personal colombiano que se
requiera para reemplazar al personal extranjero. En todo caso, EL TITULAR deberá dar
cumplimiento a las disposiciones legales que señalan la proporción de empleados y obreros
nacionales y extranjeros.

20.4. Transferencia de Tecnología: EL TITULAR se obliga a costear o realizar a su cargo
programas de capacitación para profesionales o mediante el patrocinio de proyectos de
investigación, que designe la ANH, en áreas relacionadas con el desarrollo de este Convenio
y durante su vigencia. La capacitación estará relacionada con la industria del petróleo, como
son áreas técnicas, ambientales, comerciales, legales, entre otras. Todos los costos de la
capacitación, con excepción de los laborales que se causen a favor de los profesionales que
la reciban, que tengan lugar con ocasión del cumplimiento de las obligaciones de EL TITULAR
en virtud de esta Cláusula, serán asumidos en un ciento por ciento (100%) por el mismo. En
ningún caso, EL TITULAR asumirá costo alguno derivado de la relación laboral de los
beneficiarios de la capacitación. Para dar cumplimiento a las obligaciones de Transferencia de
Tecnología de acuerdo con lo previsto en esta cláusula, en cada una de las fases del Período
de Exploración y sus prórrogas EL TITULAR se compromete a adelantar programas de
transferencia de tecnología hasta por un valor del veinticinco por ciento (25%) del monto que
resulte de multiplicar el número de hectáreas y fracción de hectárea del Área de Operación,
excluidas las Áreas de Explotación, por el valor que se presenta en la siguiente tabla:

Valor por fase en US$ / Hectárea

-ORIGINAL- ER
7 futuro
5] es detodos MIMO!

A = CONVENIO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS

AGENCIA NACIONAL DE HIDROCARBUROS BORANDA
COLOMBIA Página 35 de 53

Tamañodeárea OS primeras E 1100.00 Has hectárea o a
Duración Fase <12 meses |> 12 meses |<12 meses > 12 meses
En polígonos A y B |0.75 ¡10 10. 15
|
[Polígonos los los l07s 0.75 11.0
Áreas costa afuera 0.25 o E

y este cálculo se hará al inicio de cada fase, incluida la primera. Respecto de las Áreas de
Explotación, EL TITULAR se compromete a adelantar programas de transferencia de
tecnología hasta por un valor del diez por ciento (10%) del valor que resulte de multiplicar diez
(10) centavos de dólar, por cada barril de hidrocarburo producido, después de regalías por
cada año calendario. En ningún caso, el valor total de la Transferencia de Tecnología por fase
o por Año Calendario, según corresponda, podrá exceder de cien mil dólares de los Estados
Unidos de América (US$100.000). El programa de transferencia de tecnología, incluido su
objetivo, alcance, participantes y lugar, será previamente acordado entre la ANH y EL
TITULAR.

En caso de cesión parcial de los intereses, derechos y obligaciones de ECOPETROL S.A., en
este convenio, el CESIONARIO, distinto de ECOPETROL S.A., se obliga a costear o realizar
a su cargo programas de capacitación hasta por un monto igual al que resulte de multiplicar
su interés de participación establecido en el documento de cesión suscrito entre las Partes,
por el valor del compromiso de transferencia de tecnología calculado conforme al numeral
19.4. El CESIONARIO podrá acreditar los montos causados durante cada Año Calendario en
capacitación, proyectos de investigación, desarrollo y apoyo tecnológico invertidos en equipos
integrados de proyecto conformados por trabajadores de ECOPETROL S.A y el cesionario.

La diferencia que resulte entre lo acreditado por el CESIONARIO y el monto establecido en el
numeral 19.4 será asumida por EL TITULAR.

Para dar cumplimiento a los compromisos sobre transferencia de tecnología, de acuerdo con
lo aquí previsto, ECOPETROL S.A. podrá acreditar los montos causados durante cada Año
Calendario en proyectos de investigación, desarrollo y apoyo tecnológico, gestión de
conocimiento y capacitación realizados directamente y/o a través del Instituto Colombiano del
Petróleo — ICP, para sus funcionarios y/o los de la ANH. Si en un año calendario cualquiera
ECOPETROL S.A. ejecuta obligaciones adicionales a las correspondientes en materia de
transferencia de tecnología y desea que tales acciones se acrediten al cumplimiento de las

-ORIGINAL- a
futuro
0] es de todos Mincnerda

y?

114
A N y = CONVENIO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS
BORANDA

AGE NACINAL DE MOROCANRIMOS Página 36 de 53

obligaciones correspondientes para el Año Calendario siguiente, deberá solicitarlo por escrito
a la ANH, quien podrá discrecionalmente aceptarlo o no, determinando la forma como se
acreditarán en todo o en parte las acciones adicionales ejecutadas respecto de transferencia
de tecnología en el año calendario siguiente. Cuando ECOPETROL S.A. haga uso de esta
opción, presentará a la ANH los informes necesarios que acrediten el cumplimiento de esta
obligación

CLÁUSULA 21 — OPERADOR

21.1. Sin perjuicio de que pueda ejercer la operación directamente, EL TITULAR podrá
contratar a un tercero para que actúe como operador siempre y cuando demuestre experiencia,
idoneidad y solidez financiera. EL TITULAR será responsable de todas las acciones y
omisiones de su operador como si estuviere operando directamente

21.2. En caso de cesión, cuando EL TITULAR esté conformado por dos o más empresas, se
indicará cuál de ellas actuará como operador. En todo caso LOS TITULARES responderán
solidariamente por las operaciones dentro del Área de Operación en los términos de este
Convenio.

21.3. Cuando el operador sea un tercero y la ANH tenga conocimiento de que ha asumido
conductas negligentes o contrarias a las Buenas Prácticas de la Industria Petrolera en relación
con el cumplimiento de las obligaciones objeto de este Convenio, dará aviso de ello a EL
TITULAR, quien dispondrá de un término de noventa (90) Días calendario contados a partir
del requerimiento para adoptar los correctivos del caso. Si vencido el mencionado término
persiste el comportamiento mencionado, la ANH podrá exigir el cambio de operador ante lo
cual EL TITULAR deberá obrar de conformidad

CLÁUSULA 22 - DERECHOS DE CESIÓN

22.1. Derecho: EL TITULAR tiene derecho a ceder o transferir total o parcialmente sus
intereses, derechos y obligaciones emanados de este Convenio, con la previa autorización
escrita de la ANH, a otra compañía, consorcio o unión temporal, que tenga la capacidad
financiera, la competencia técnica, las habilidades profesionales y la capacidad jurídica
necesarias para actuar en Colombia. En estos casos, para los efectos de la aprobación de la
cesión la ANH y ECOPETROL S.A. aplicarán las disposiciones del Decreto 2288 de 2004.

-ORIGINAL-
El futuro
os.

A = CONVENIO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS

AGENCIA NACIONAL DE HIDROCARBUROS BORANDA
COLOMBIA Página 37 de 53

En todos los casos de cesión parcial, el cedente será solidariamente responsable con el
cesionario del cumplimiento de las obligaciones derivadas de este Convenio respecto del Área
de Operación y se ajustará el punto de entrega, de ser necesario.

22.2. Cesión en una porción del Área de Operación: EL TITULAR deberá solicitar
autorización a la ANH para ceder o transferir total o parcialmente sus intereses, derechos y
obligaciones emanados de este Convenio sobre porciones del Área de Operación.

En estos casos, se ajustará el Punto de Entrega de ser necesario. Así mismo, en la solicitud
de aprobación de la cesión de una porción del Área de Operación, se establecerá cómo
quedarán distribuidas las obligaciones entre las diferentes áreas que resulten de la
mencionada cesión y las condiciones de responsabilidad que perdurarán en relación con la
totalidad del área.

Las partes incluirán las modificaciones al convenio conforme a lo dispuesto en el numeral
anterior y la aprobación previa impartida por la ANH.

22.3. Procedimiento: Para tal efecto, EL TITULAR elevará la solicitud escrita a la ANH, con
indicación de los elementos esenciales de la negociación, tales como el nombre del posible
cesionario, la información sobre sus capacidades legal, financiera, técnica y operacional, el
valor de los derechos y obligaciones a ceder, el alcance de la operación, etc. Dentro de los
sesenta (60) Días hábiles siguientes al recibo de la solicitud presentada en forma completa, la
ANH ejercerá su facultad discrecional de analizar la información suministrada por EL
TITULAR, luego de lo cual adoptará su determinación sin que esté obligada a motivarla. La
ANH evaluará a la cesionaria y el negocio jurídico aplicando los mismos criterios y condiciones
exigidos a la industria en general, de conformidad con lo mencionado anteriormente y podrá
requerir el otorgamiento de garantías.

En el caso de que cualquiera de las empresas que llegaren a ser titulares de este Convenio
adelanten procesos de fusión, escisión, absorción o transformación societaria de otra indole,
bastará con informar oportunamente a la ANH, sin perjuicio de la información que pudieran
requerir otras autoridades colombianas.

La ANH no exigirá al cedente ni al cesionario el pago de cánones, rentas o participaciones a
su favor que hagan variar las condiciones económicas que aplican en el Área de Operación
antes de la cesión; en particular lo referente a los derechos económicos contractuales que
consagra el modelo de contrato de exploración y explotación de hidrocarburos de la ANH o el
Reglamento para la Contratación de Áreas de Exploración y Explotación de Hidrocarburos de
la misma entidad.

Parágrafo: Cuando las cesiones se den a favor de compañías que controlan o dirigen a EL
TITULAR, o a una cualquiera de las compañías que la integran o las filiales o subsidiarias de

-ORIGINAL-
e PR
A N H = CONVENIO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS
AGENCIA NACIONAL DE HIDROCARBUROS BORANDA
Página 38 de 53

COLOMBIA

éstas, o entre compañías que conforman un mismo grupo económico, si la ANH no da
respuesta en el plazo establecido, se entenderá que la respectiva cesión ha sido autorizada.

21.4 Cuando ECOPETROL S.A. haya cedido la totalidad del Convenio, como requisito previo
para autorizar la cesión, la ANH exigirá que EL TITULAR, diferente a ECOPETROL S.A.
incluya en el Convenio las cláusulas de “Causales de Terminación Unilateral”, “Terminación
por Incumplimiento”, “Procedimiento para Declaración de Incumplimiento”, “Ejecución y
Ajustes de los Programas de Trabajos de Explotación”, “Seguros”, “Operador” y la “Cláusula
de Caducidad” que se encuentren previstas en los contratos de exploración y explotación de
hidrocarburos ofrecidos por la ANH a la industria en general al momento de autorizar la cesión.

CLÁUSULA 23 - FUERZA MAYOR Y HECHOS DE TERCEROS.

23.1. Definiciones: Para efectos de este Convenio, Fuerza Mayor es el imprevisto a que no
es posible resistir, como una ley, un acto de autoridad, un naufragio o un terremoto, etc.; y,
Hecho de Terceros es el irresistible, jurídicamente ajeno a la Parte que lo alega, como una
guerra, un acto malintencionado de terceros, etc. Para efectos de este Convenio, tanto la
Fuerza Mayor como los Hechos de Terceros, se considerarán eximentes de responsabilidad y
suspenderán el cumplimiento de las obligaciones no financieras afectadas por estas
circunstancias, siempre y cuando, constituyan una causa extraña y la Parte que recibe el aviso
acepte la irresistibilidad y el carácter de impedimento del hecho alegado.

23.2. Suspensión: El cumplimiento de las obligaciones de este Convenio, se suspenderá
durante todo el tiempo en que cualquiera de las Partes esté en imposibilidad de cumplirlas
total o parcialmente, por circunstancias constitutivas de Fuerza Mayor o Hechos Irresistibles
de Terceros. Cuando alguna de las Partes se vea afecta por alguna de tales circunstancias,
dará aviso a la otra dentro de los quince (15) Días calendario siguientes, invocando esta
ciáusula y entregando las justificaciones apropiadas, especificando las causas que originen su
impedimento, la forma como se afecta el cumplimiento de la obligación correspondiente, el
período estimado de suspensión de las actividades y cualquier otra información que permita
demostrar la ocurrencia del hecho y su irresistibilidad. La suspensión de plazos operará
durante el tiempo en que se mantengan las causas que dieron lugar a ella.

23.3. Aceptación: Dentro de los quince (15) Días calendario siguientes al recibo del aviso, la
Parte no afectada responderá por escrito aceptando o no la circunstancia eximente de
responsabilidad, y con esta aceptación se suspenderán los plazos para el cumplimiento de las
obligaciones afectadas. En este caso, la suspensión tendrá lugar a partir del momento en que
ocurrió el hecho invocado como causal de exoneración. Si la Parte no afectada no responde
dentro de este plazo, se entenderá aceptada la ocurrencia de la causal invocada y quedará

-ORIGINAL-
El futuro Minenergía
es de todos

A CONVENIO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS

AGENCIA NACIONAL DE HIDROCARBUROS BORANDA
COLOMBIA Página 39 de 53

suspendido el cumplimiento de la obligación afectada. La suspensión sólo interrumpe el
cumplimiento de las obligaciones afectadas.

23.4. Cesación de la Suspensión: La Parte afectada por la causal eximente de
responsabilidad reiniciará el cumplimento de las obligaciones suspendidas dentro del Mes
siguiente a la desaparición del hecho invocado como causal. En este caso informará a la otra
Parte dentro de los quince (15) Días calendario siguientes. La Parte obligada al cumplimiento
de la obligación hará sus mejores esfuerzos para cumplirla dentro de los términos y
condiciones acordados por las Partes.

23.5. Efectos en los plazos: Cuando la suspensión impida el cumplimiento de alguna de las
Operaciones de Exploración contenidas en cualquiera de las fases del Programa Exploratorio
Mínimo y tal impedimento se prolongue por más de dos (2) Meses consecutivos, la ANH
restituirá el plazo de este convenio por un lapso igual al del impedimento, sin perjuicio de que
EL TITULAR deba prorrogar la garantía existente o constituir una nueva, en los términos de la
Cláusula 19.

CLÁUSULA 24 - SOLUCIÓN DE CONTROVERSIAS ENTRE LAS PARTES

24.1. Instancia Ejecutiva: Toda diferencia o desacuerdo que surja en desarrollo del Convenio
y en relación con el mismo será solucionada por los funcionarios de las Partes autorizados
para el efecto. Si en el término de treinta (30) Días calendario contados a partir del aviso
escrito, el desacuerdo aún no se ha resuelto, el asunto será sometido al más alto ejecutivo de
cada una de las Partes residente en Colombia, a fin de buscar una solución conjunta. Si dentro
de los treinta (30) Días calendario siguientes a la fecha en que una de las Partes haya
solicitado a la otra el sometimiento del desacuerdo a los ejecutivos antes mencionados, las
Partes llegaren a un acuerdo o decisión sobre el asunto en cuestión, dentro de los quince (15)
Días calendario después de logrado dicho acuerdo o decisión se suscribirá el acuerdo o la
decisión adoptada.

24.2. Instancia de Peritaje y de Arbitraje: Si dentro de los citados treinta (30) días los más
altos ejecutivos de las Partes no llegaren a un acuerdo o decisión, o si dentro de los
mencionados quince (15) días no suscribieren el acuerdo o decisión adoptada, cualquiera de
las Partes podrá acudir a los mecanismos previstos en los numerales 23.2.1, 23.2.2 y 23.2.5,
según el caso, de la siguiente manera:

24.2.1. Peritaje Técnico: Si se trata de un desacuerdo técnico, será sometido al dictamen de
expertos, designados así: uno por cada Parte y, el tercero, por los dos principales expertos y,
a falta de acuerdo entre éstos y a petición de cualquiera de las Partes, dicho tercero será
nombrado por la asociación de profesionales del tema objeto de la controversia o afín a éste,
que sea cuerpo técnico consultivo del Gobierno Nacional y con sede en Bogotá.

-ORIGINAL- E Y
futuro fi
e es de todos Micaneits ”
UA
la = CONVENIO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS

— BORANDA
AN Página 40 de 53

Una vez los expertos hayan sido nombrados:

a) Los expertos emitirán su concepto en un plazo de treinta (30) Días a partir de su
nombramiento. Los expertos indicarán el sitio y plazo para recibir información de las Partes.
A solicitud de los expertos, las Partes pueden conceder una ampliación del plazo inicial.

b) Las Partes entregarán toda información pertinente que los expertos puedan considerar
necesaria.

c) Las Partes enfocarán y delimitarán las materias que son tema de la experticia.

d) Los costos y gastos de los expertos técnicos serán pagados por partes iguales por las
Partes.

e) El concepto se emitirá por mayoría y será obligatorio para las Partes con los efectos de
una transacción.

24.2.2. Peritaje Contable: Si se trata de un desacuerdo contable, se someterá al dictamen de
expertos, quienes deberán ser contadores públicos titulados designados así: uno por cada
Parte, y el tercero por los dos principales expertos y, a falta de acuerdo entre éstos y a petición
de cualquiera de las Partes, dicho tercero será nombrado por la Junta Central de Contadores
de Bogotá. Una vez nombrados los expertos, se procederá de manera similar a lo estipulado
en los literales a-e del numeral anterior.

24.2.3. Conciliación extrajudicial: Mientras que EL TITULAR de este Convenio sea
únicamente ECOPETROL S.A. y no pueda resolver el (los) desacuerdo(s) con la ANH de
manera amigable con base en los procedimientos y mediante los mecanismos contemplados
en este Convenio, las Partes procederán a dar aplicación a la Directiva 02 de 28 de febrero de
2003 de la Presidencia de la República o las que la aclaren, sustituyan o modifiquen.

24.2.4. Controversia en cuanto a la naturaleza: En el caso de desacuerdo entre las Partes
sobre la calidad técnica, contabie o legal de la controversia, ésta se considerará de tipo ¡egai.

24.2.5. Arbitraje: Cualquier desacuerdo o controversia derivado de o relacionado con el
presente Convenio, que no sea un desacuerdo técnico o contable, se resolverá por medio de
arbitraje. El Tribunal de Arbitraje estará compuesto por tres (3) árbitros nombrados de común
acuerdo por las Partes. Si estas no llegaren a un acuerdo en el nombramiento de los árbitros,
éstos serán designados por el Centro de Arbitraje y Conciliación Mercantil de la Cámara de
Comercio de Bogotá D.C., previa solicitud presentada por cualquiera de las Partes. En todo
caso los árbitros deberán tener experiencia acreditada de más de cinco (5) años en asuntos
propios de la industria petrolera. El Tribunal deberá aplicar la legislación sustancial colombiana
vigente y su decisión será en derecho. El arbitraje será conducido en idioma castellano y en
Bogotá con sede en el Centro de Arbitraje y Conciliación de la Cámara de Comercio de Bogotá,
D. C. Las Partes acuerdan que el Tribunal de Arbitramento que se constituya se sujetará al
reglamento del Centro de Arbitraje y Conciliación de la Cámara de Comercio de Bogotá, al

es de todos

-ORIGINAL-
0 El futuro Minenergía

A N H = CONVENIO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS
BORANDA

AGENCIA NACIONAL DE HIDROCARBUROS
COLOMBIA Página 41 de 53

cual deben someterse los árbitros, las Partes y sus apoderados. Cada Parte asumirá los costos
de sus propios abogados y consultores.

CLÁUSULA 25 — TERMINACIÓN.

25.1. Causales de terminación: Este Convenio terminará y cesarán los derechos de EL
TITULAR, en cualquiera de los casos enunciados a continuación:

a) Por aplicación de la Cláusula 5 numeral 5.8 En estos casos, terminarán los efectos del
Convenio respecto del Área de Evaluación correspondiente, la cual será devuelta a la
ANH.

b) Por renuncia de EL TITULAR en cualquier tiempo del Período de Explotación, como lo
establece la Cláusula 4 (numeral 4.2.2). En estos casos, terminarán los efectos del
Convenio respecto del Área de Explotación a la que el TITULAR hubiere renunciado.

c) Cuando se dé el agotamiento del recurso en el Área de Operación.

d) En cualquier tiempo por mutuo acuerdo entre las Partes.

e) Por la declaración de incumplimiento de EL TITULAR, de acuerdo con las causales
establecidas en el numeral 24.2 y el procedimiento según el numeral 24.3 de esta cláusula.

f) Por la ocurrencia de alguna de las causales de terminación que ordene la ley.

En los casos previstos en los literales e) y f) la ANH hará efectiva la garantía de que trata la

cláusula 19, sin perjuicio de cualquier recurso o acción que decida interponer.

25.2. Causales de Terminación por Incumplimiento: Son causales de terminación por

incumplimiento:

a) Ceder este Convenio, total o parcialmente, sin dar cumplimiento a lo previsto en la
Cláusula 21.

b) Suspender injustificadamente las Operaciones de Exploración durante más de seis (6)
meses continuos dentro de una misma fase.

c) Suspender injustificadamente las Operaciones de Evaluación y/o de Explotación, por un
término mayor a la mitad del plazo del Programa de Evaluación en un Área de Evaluación
o durante doce (12) meses consecutivos en un Área de Explotación. En estos casos,
terminarán los efectos del Convenio respecto del Área de Evaluación o de Explotación en
la que se hubiere presentado la suspensión de las Operaciones,

d) Incumplimiento de la entrega de las garantías según lo establecido en la cláusula 19.

-ORIGINAL- Eta y ,
F uturo il
57 es de todos —Minenergla llas
A N h = CONVENIO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS
BORANDA

a A Página 42 de 53

e) El incumplimiento grave e injustificado de cualquier otra obligación contraída por EL
TITULAR en virtud y relacionada con el objeto de este Convenio.

25.3. Procedimiento para la Declaración de Incumplimiento: Frente a la ocurrencia de
cualquiera de las causales de incumplimiento, la ANH podrá terminar este Convenio después
de sesenta (60) Días calendario de haber requerido por escrito a EL TITULAR, previa
aprobación del Consejo Directivo de la ANH, indicando la causal invocada para hacer tal
declaración, siempre y cuando EL TITULAR no haya presentado las explicaciones
satisfactorias a la ANH dentro de los veinte (20) Días hábiles siguientes a la fecha de recibo
del requerimiento, o no haya corregido la falla en el cumplimiento del Convenio en el lapso de
sesenta (60) Días. Si dentro del plazo de veinte (20) Días hábiles antes enunciado EL
TITULAR presenta las explicaciones satisfactorias a la ANH y el término restante para
completar el plazo de sesenta (60) Días calendario es insuficiente para cumplir las obligaciones
pendientes, la ANH podrá conceder un plazo adicional para permitir dicho cumplimiento, sin
perjuicio de exigir las garantías necesarias para respaldarlo. Si al cabo de este tiempo aún no
se han tomado los correctivos necesarios, la ANH declarará el incumplimiento y la terminación
de este Convenio. Es entendido que el plazo contemplado en este numeral para el
cumplimiento de las obligaciones pendientes, en ningún caso constituye una prórroga del plazo
pactado para la ejecución del Programa Exploratorio Mínimo de una fase en curso ni modifica
los plazos de las fases siguientes del Periodo de Exploración.

24.4. Obligaciones posteriores: Terminado este Convenio por cualquier causa y en cualquier
tiempo, las Partes tienen obligación de cumplir satisfactoriamente sus obligaciones legales
entre sí y frente a terceros y las contraídas en este Convenio. Esto incluye asumir la
responsabilidad por pérdidas y daños resultantes cuando el Convenio haya sido terminado
unilateralmente y, por causas imputables a EL TITULAR, habrá lugar a indemnizaciones y
compensaciones de tipo legal.

CLÁUSULA 26 — MEDIO AMBIENTE

26.1. EL TITULAR dará especial atención a la protección del medio ambiente y al cumplimiento
de la normatividad aplicable en estas materias. Igualmente, adoptará y ejecutará planes de
contingencia específicos para atender las emergencias y reparar los daños, de la manera más
eficiente y oportuna.

26.2. EL TITULAR informará semestralmente a la ANH sobre los aspectos ambientales de las
Operaciones que esté adelantando, de la aplicación de los planes preventivos y de los planes
de contingencia, y sobre el estado de las gestiones adelantadas ante las autoridades
ambientales competentes en materia de permisos, autorizaciones, concesiones o licencias,
según sea el caso.

es de todos

-ORIGINAL-
Y El futuro Minenergía

A N H = CONVENIO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS

AGENCIA NACIONAL DE HIDROCARBUROS BORANDA
COLOMBIA Página 43 de 53

26.3. Cuando alguna actividad u Operación de Exploración requiera de permisos,
autorizaciones, concesiones o licencias ambientales, EL TITULAR se abstendrá de realizarlas
mientras no obtenga tales permisos, autorizaciones, concesiones o licencias, cuando
legalmente sea requerido.

26.4. Sin la aprobación de los estudios de impacto ambiental y la expedición de las licencias
ambientales correspondientes u otros requisitos, cuando legalmente sea requerido, EL
TITULAR no podrá iniciar la Explotación.

26.5. El incumplimiento de cualquiera de estas obligaciones es causal de terminación por
incumplimiento en los términos de la Cláusula 24.

CLÁUSULA 27 — ABANDONO

27.1. Mientras ECOPETROL S.A. sea el único y exclusivo titular del Convenio, deberá
provisionar contablemente el fondo de abandono, durante la vigencia del convenio, asumiendo
con el país el riesgo del abandono.

27.2. En caso de cesión parcial, ECOPETROL S.A. incluirá en el respectivo contrato,
obligaciones a cargo del cesionario en materia de abandono de pozos e instalaciones que
permitan dar cumplimiento a las obligaciones de seguridad industrial, ambientales y a las
establecidas en este Convenio

En todo caso mientras ECOPETROL S.A. sea parte del Convenio, responderá por las
obligaciones ambientales derivadas del mismo. EL TITULAR tiene la obligación de programar
y acometer oportuna, eficaz y eficientemente, hasta su culminación definitiva, todas y cada
una de las actividades de Abandono, de conformidad con la legislación colombiana y este
Convenio, con plena observancia de las Buenas Prácticas de la Industria del Petróleo.

27.3. En caso de cesión total, el cesionario se obligará en los términos de la cláusula de
abandono que la ANH prevea en el contrato de exploración y explotación de hidrocarburos
que ofrezca a la industria al momento de la cesión.

CLÁUSULA 28 — DOMICILIO CONTRACTUAL Y LEY APLICABLE

Para todos los fines de este Convenio, las Partes fijan como domicilio la ciudad de Bogotá,
D.C., República de Colombia. Este Convenio se rige en todas sus partes por las leyes
colombianas. En el caso en que dentro de la integración del EL TITULAR exista una compañía
extranjera o una sucursal de una sociedad extranjera, dicha compañía renuncia a intentar
reclamación diplomática en todo lo tocante a sus derechos y obligaciones provenientes de este

-ORIGINAL-

Minenergía

A N H = CONVENIO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS
BORANDA

AGENCIA NACIONAL DE HIDROCARBUROS NAC ERC Página 44 de 53

Convenio, excepto en el caso de denegación de justicia. Se entiende que no habrá denegación
de justicia cuando EL TITULAR ha tenido acceso a todos los recursos y medios de acción que
proceden conforme a las leyes colombianas.

CLÁUSULA 29 - VOCERÍA

Sin perjuicio de los derechos que legalmente tenga EL TITULAR derivados de disposiciones
legales o de las cláusulas de este Convenio, la ANH llevará la vocería de EL TITULAR ante
las autoridades Colombianas en lo referente a las actividades desarrolladas por virtud de este
Convenio, siempre que deba hacerlo, y suministrará a los funcionarios y entidades
gubernamentales todos los datos e informes que puedan requerirse legalmente. EL TITULAR
estará obligado a preparar y suministrar a la ANH los informes correspondientes. Los gastos
en que incurra la ANH para atender cualquier asunto a que se refiere esta cláusula, serán con
cargo a EL TITULAR y cuando tales gastos excedan de cinco mil dólares de los Estados
Unidos de América (USD $5.000) o su equivalente en moneda colombiana, es necesaria la
aprobación previa de EL TITULAR

Las Partes declaran, para cualquier relación con terceros, que ni lo establecido en esta
cláusula ni en ninguna otra del Convenio, implica el otorgamiento de un poder general ni que
las Partes hayan constituido sociedad civil o comercial u otra relación bajo la cual, cualquiera
de las Partes pueda ser considerada como solidariamente responsable por los actos u
omisiones de la otra Parte o tener la autoridad o el mandato que pueda comprometer a la otra
Parte en lo que respecta a alguna obligación. Este Convenio tiene relación con actividades
dentro del territorio de la República de Colombia.

CLÁUSULA 30 - PAGOS Y MONEDA

30.1. Moneda: Todos los pagos que EL TITULAR deba hacer en favor de la ANH, en virtud
de este Convenio, serán realizados en dólares de los Estados Unidos de América, cuando así
lo permitan las normas cambiarias, o en pesos colombianos y en el banco que la ANH designe
para tal fin. El TITULAR podrá hacer pagos en divisas, cuando así lo permitan las normas
cambiarias y éste sea autorizado por la ANH.

30.2. Tasa de Cambio: Cuando haya lugar a la conversión de dólares de los Estados Unidos
de América a pesos se aplicará la tasa de cambio representativa del mercado certificada por
la Superintendencia Financiera, o la entidad que haga sus veces, aplicable al día del pago.

30.3. Intereses de Mora: Si los pagos que EL TITULAR deba hacer a favor de la ANH, en
virtud de este Convenio no se hacen en los términos previstos, EL TITULAR pagará el Interés
Moratorio a la tasa máxima legal permitida.

-ORIGINAL-
% El futuro Minenerg

es de todos

A N H = CONVENIO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS
BORANDA

AGENCIA NACIONAL DE HIDROCARBUROS
COLOMBIA Página 45 de 53

CLÁUSULA 31 — IMPUESTOS

EL TITULAR se somete a la legislación tributaria Colombiana.

CLÁUSULA 32 - AVISOS Y COMUNICACIONES

32.1. Domicilio para Avisos y Comunicaciones: Los avisos y comunicaciones entre las
Partes serán enviados a los representantes de las Partes, al domicilio registrado para
notificaciones judiciales, que a la fecha de celebración de este contrato, son:

De la ANH: Avenida Calle 26 No. 59 - 65 Piso 2. Bogotá, D.C., Colombia
De EL TITULAR: Calle 113 No. 7-21, Edificio Teleport Torre A Oficina 611.

32.2. Cambio: Cualquier cambio en la persona del representante o del domicilio arriba
indicado debe ser informado oficialmente a la otra Parte dentro de los cinco (5) Días siguientes
a haberse producido.

32.3. Efectividad: Las comunicaciones entre las Partes en relación con este Convenio se
surten al recibo de la Parte a quien fueron dirigidas en los domicilios arriba indicados y en
cualquier caso cuando hayan sido entregados en el domicilio para notificaciones judiciales
registrado en la Cámara de Comercio.

CLÁUSULA 33 - COMUNICADOS EXTERNOS

Cuando EL TITULAR requiera emitir declaraciones públicas, anuncios o comunicados con
respecto a este Convenio sobre información que pueda afectar el normal desarrollo del
presente Convenio, EL TITULAR notificará a la ANH con una antelación no inferior a cuarenta
y ocho (48) horas. La responsabilidad derivada de estas declaraciones, anuncios O
comunicaciones será exclusiva de EL TITULAR.

No obstante lo anterior, si ECOPETROL S.A. forma parte del titular y por su naturaleza pública
requiere emitir declaraciones públicas, anuncios o comunicados respecto a este Convenio en
un plazo que le impida avisar previamente a la ANH, lo podrá hacer sin que por ello se vea
afectado el cumplimiento de este Convenio.

-ORIGINAL-
0] El futuro Minenergía

es de todos
A N H = CONVENIO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS
BORANDA

AGENCIA NACIONAL DE HIDROCARBUROS a
COLOMBIA Página 46 de 53

CLÁUSULA 34 — IDIOMA

Para todos los efectos y actuaciones relacionadas con este Convenio el idioma oficial es el
castellano.

CLÁUSULA 35 - PERFECCIONAMIENTO
El presente Convenio se perfeccionará con la suscripción del mismo por las Partes.

Para constancia se firma en la ciudad de Bogotá D.C., en tres ejemplares del mismo tenor

literal, a los 99 MAR 2019

Por la AGENCIA NACIONAL DE HIDROCARBUROS,

—= ]
LUIS MIGUEL MORELLI NAVIA
PRESIDENTE

Por ECOPETROL S.A.,

UEL ROJAS PAYÁN
VICEPRESIDENTE CORPORATIVO DE ESTRATEGIA Y NUEVOS NEGOCIOS

Por PAREX RESOURCES COLOMBIA LTD.,

RAFAEL ERNESTO PINTO
MANDATARIO GENERAL

-ORIGINAL- Y
Y ER

A N H = CONVENIO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS
BORANDA

A
Página 47 de 53

ANEXO A

ANEXO AL CONTRATO DE EXPLORACION Y EXPLOTACIÓN DEL ÁREA
“NUEVO PLAYÓN”

El área total comprendida dentro del bloque descrito a continuación es de dieciséis mil
trecientos treinta y seis (16.336) hectáreas, con mil ochocientos setenta y dos (1.872) metros
cuadrados aproximadamente. La información cartográfica fue tomada del Mapa político de
Colombia, archivo digital del 1.G.A.C, a escala 1:500.000. Esta área se describe a continuación
y como aparece en el mapa que se adjunta como anexo “A-1”, que forma parte de este
contrato, así como los cuadros correspondientes; se ha tomado como punto de referencia el
Vértice Geodésico 20710002 del Instituto Geográfico Agustín Codazzi, cuyas coordenadas
planas GAUSS con origen Central, datum MAGNA-SIRGAS son: N:1.350.823,477 metros,
E:1.075.134,519 metros, las cuales corresponden a las coordenadas geográficas datum
MAGNA-SIRGAS Latitud 7” 46' 4,8633" al Norte del Ecuador, Longitud 73” 23' 46,9292" al
Oeste de Greenwich.

POLÍGONO EXTERNO

El área del polígono formado por los vértices relacionados a continuación es de diecisiete mil
cincuenta y siete (17.057) hectáreas, con mil noventa (1.090) metros cuadrados
aproximadamente. Se encuentra ubicado dentro de las jurisdicciones municipales de San
Alberto en el departamento de Cesar, La Esperanza en el departamento de Norte De
Santander y Rionegro en el departamento de Santander.

PUNTO A:

Del vértice Geodésico, se continúa con rumbo S 80” 5' 54,806" W, por una distancia de
11.721,769 metros hasta llegar al punto A, cuyas coordenadas son N: 1.348.807,873 metros,
E: 1.063.587,346 metros.

PUNTO B:

De dicho vértice, se continúa con rumbo S 0” 4' 38,872" E, por una distancia de 9.216,650
metros hasta llegar al punto B, cuyas coordenadas son N: 1.339.591,231 metros, E:
1.063.599,807 metros.

PUNTO C:

De dicho vértice, se continúa con rumbo S 89” 55' 25,582" W, por una distancia de 4.479,058
metros hasta llegar al punto C, cuyas coordenadas son N: 1.339.585,272 metros, E:
1.059.120,753 metros.

-ORIGINAL-
Y El futuro Minenergía

es de todos

»
bea
A N = CONVENIO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS

AGENCIA NACIONAL DE HIDROCARBUROS BORANDA
COLOMBIA Página 48 de 53

PUNTO D:

De dicho vértice, se continúa con rumbo S 0” 4' 16,652" E, por una distancia de 4.607,942
metros hasta llegar al punto D, cuyas coordenadas son N: 1.334.977,334 metros, E:
1.059.126,487 metros. La línea formada por los vértices “A-B-C-D” colinda en toda su
extensión con el área disponible.

PUNTO E:

De dicho vértice, se continúa con rumbo S 89” 55' 45,777" W, por una distancia de 4.597,753
metros hasta llegar al punto E, cuyas coordenadas son N: 1.334.971,667 metros, E:
1.054.528,737 metros. La linea formada por los vértices “D-E” colinda en toda su extensión
con el área reservada.

PUNTO F:

De dicho vértice, se continúa con rumbo S 89” 55' 57,979" W, por una distancia de 4.597,725
metros hasta llegar al punto F, cuyas coordenadas son N: 1.334.966,272 metros, E:
1.049.931,015 metros. La línea formada por los vértices “E-F” colinda en toda su extensión
con el bloque PLAYON operado por la compañía ECOPETROL S.A.

PUNTO G:

De dicho vértice, se continúa con rumbo N 0? 3' 36,772" W, por una distancia de 4.608,423
metros hasta llegar al punto G, cuyas coordenadas son N: 1.339.574,692 metros, E:
1.049.926,172 metros. La línea formada por los vértices “F-G” colinda en toda su extensión
con el área disponible.

PUNTO H:

De dicho vértice, se continúa con rumbo N 0* 3' 24,609" W, por una distancia de 4.608,758
metros hasta llegar al punto H, cuyas coordenadas son N: 1.344.183,448 metros, E:
1.049.921,600 metros. La línea formada por los vértices “G-H” colinda en toda su extensión
con el bloque PLAYON operado por la compañía ECOPETROL S.A.

PUNTO 1:

De dicho vértice, se continúa con rumbo N 29” 24' 51,076” E, por una distancia de 2.195,584
metros hasta llegar al punto l, cuyas coordenadas son N: 1.346.096,005 metros, E:
1.050.999,894 metros. La línea formada por los vértices “H-I” colinda en toda su extensión con
el área disponible.

PUNTO y:

De dicho vértice, se continúa con rumbo N 25” 13' 32,669" E, por una distancia de 2.108,050
metros hasta llegar al punto J, cuyas coordenadas son N: 1.348.003,022 metros, E:

-ORIGINAL-
El futuro Minenergía
es de todos

y
A NH =X CONVENIO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS

AGENCIA NACIONAL DE HIDROCARBUROS BORANDA
——_— Página 49 de 53

1.051.898,315 metros. La línea formada por los vértices "I-J" colinda en toda su extensión con
el bloque TISQUIRAMA A-B operado por la compañía ECOPETROL S.A.

PUNTO K:
De dicho vértice, se continúa con rumbo N 25” 13' 33,687" E, por una distancia de 2.203,031
metros hasta llegar al punto K, cuyas coordenadas son N: 1.349.995,958 metros, E:
1.052.837,226 metros.

PUNTO L:
De dicho vértice, se continúa con rumbo S 89” 59' 59,921" E, por una distancia de 4.818,151
metros hasta llegar al punto L, cuyas coordenadas son N: 1.349.995,956 metros, E:
1.057.655,377 metros. La línea formada por los vértices "J-K-L" colinda en toda su extensión
con el bloque MIDAS operado por la compañía GRAN TIERRA ENERGY COLOMBIA LTD.

PUNTO M:
De dicho vértice, se continúa con rumbo S 89” 59' 59,882" E, por una distancia de 1.452,304
metros hasta llegar al punto M, cuyas coordenadas son N: 1.349.995,955 metros, E:
1.059.107,681 metros. La línea formada por los vértices "L-M" colinda en toda su extensión
con el bloque VMM 4 operado por la compañía LA LUNA ESP S DE RL SUCURSAL
COLOMBIA.

PUNTO N:

De dicho vértice, se continúa con rumbo S 0” 4' 20,836" E, por una distancia de 1.194,105
metros hasta llegar al punto N, cuyas coordenadas son N: 1.348.801,851 metros, E:
1.059.109,191 metros.

De dicho vértice, se continúa con rumbo N 89” 55' 22,625" E, por una distancia de 4.478,159

metros hasta llegar al punto A, punto de partida y cierre de la alinderación. La línea formada
por los vértices “M-N-A” colinda en toda su extensión con ei área disponible.

Al polígono anteriormente descrito se le excluye el área del POLÍGONO INTERNO.
POLÍGONO INTERNO

El área del polígono formado por los vértices relacionados a continuación es de setecientas
veinte (720) hectáreas, con nueve mil doscientos dieciocho (9.218) metros cuadrados
aproximadamente. Se encuentra ubicado dentro de las jurisdicciones municipales de San
Alberto en el departamento del Cesar, La Esperanza en el departamento de Norte De
Santander y Rionegro en el departamento de Santander.

-ORIGINAL-
Y El futuro Minenergía

es de todos
A N H = CONVENIO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS
BORANDA

A Página 50 de 53

PUNTO O:

Del vértice Geodésico, se continúa con rumbo S 66” 18' 45,409" W, por una distancia de
16.511,553 metros hasta llegar al punto O, cuyas coordenadas son N: 1.344.190,023 metros,
E: 1.060.014,047 metros.

PUNTO P:

De dicho vértice, se continúa con rumbo S 0” 0' 0,091” W, por una distancia de 2.843,967
metros hasta llegar al punto P, cuyas coordenadas son N: 1.341.346,057 metros, E:
1.060.014,045 metros.

PUNTO Q:

De dicho vértice, se continúa con rumbo N 89” 59' 59,902" W, por una distancia de 2.534,916
metros hasta llegar al punto Q, cuyas coordenadas son N: 1.341.346,058 metros, E:
1.057.479,129 metros.

PUNTOR:
De dicho vértice, se continúa con rumbo N 0” 0' 0,088" E, por una distancia de 2.843,967
metros hasta llegar al punto R, cuyas coordenadas son N: 1.344.190,025 metros, E:
1.057.479,130 metros.

De dicho vértice, se continúa con rumbo S 89” 59' 59,901" E, por una distancia de 2.534,917
metros hasta llegar al punto O, cuyas coordenadas son N: 1.344.190,023 metros, E:
1.060.014,047 metros. La línea formada por los vértices "O-P-Q-R-O" colinda en toda su
extensión con el bloque PAVAS operado por la compañía ECOPETROL S.A.

Cálculo de Área, Rumbos y Distancias a partir de Coordenadas Gauss
Origen Central, Datum MAGNA-SIRGAS

Tabla de datos y Resultados para el POLÍGONO EXTERNO
ÁREA NUEVO PLAYÓN

Jurisdicciones municipales de San Alberto en el departamento de Cesar, La
Esperanza en el departamento de Norte de Santander y Rionegro en el
departamento de Santander.

Punto COORDENADAS PLANAS Distancia RUMBOS
NORTE ESTE
VERT__ | 1.350.823,477 1.075.134,519
_(11.721,769 | S80” 5' 54,806" wW

-ORIGINAL-
7] Elfuturo, — Minenergía
- ANH=

CONVENIO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS

BORANDA

Página 51 de 53

AGENCIA NACIONAL DE HIDROCARBUROS
COLOMBIA
A 1.348.807,873 1.063.587,346
9,216,650 S 0” 4' 38,872" E
B 1.339.591,231 1.063.599,807
4.479,058 | S 89” 55' 25,582" W
c 1.339.585,272 1.059.120,753
4.607,942 so” 4' 16,652" E
D 1.334.977,334 1.059.126,487
4.597,753 | S 89 55' 45,777" W
E 1.334.971,667 1.054.528,737
4.597,725 | S 89” 55' 57,979" W
La 1.334.966,272 1.049.931,015
4.608,423 N 0? 336,772" W
G 1.339.574,692 1.049.926,172
4.608,758 N 0? 3' 24,609" W
H 1.344.183,448 1.049.921,600
2.195,584 | N 29” 24' 51,076" E
1 1.346.096,005 1.050.999,894
2.108,050 | N 25” 13' 32,669" E
y 1.348.003,022 1.051.898,315
2.203,031 N 25” 13' 33,687" E
K 1.349.995,958 1.052.837,226
4.818,151 S 89” 59' 59,921" E
L 1.349.995,956 1.057.655,377
1,452,304 | S 89” 59 59,882" E
M 1.349.995,955 1.059.107,681
1,194,105 S 0” 4' 20,836" E
N 1.348.801,851 1.059.109,191
4.478,159 | N 89” 55' 22,625" E
A 1.348.807,873 1.063.587,346
ÁREA POLÍGONO EXTERNO: 17.057,1090 | Has Aprox.

Cálculo de Área, Rumbos y Distancias a partir de Coordenadas Gauss

Tabla de datos y Resultados para el POLÍGONO INTERNO

ÁREA NUEVO PLAYÓN

Origen Central, Datum MAGNA-SIRGAS

Jurisdicciones municipales de San Alberto en el departamento de Cesar, La
Esperanza en el departamento de Norte de Santander y Rionegro en el
departamento de Santander.

-ORIGINAL-

El futuro
es de todos

Minenergía

y

La
A N a = CONVENIO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS
BORANDA

Aseo os broca

Página 52 de 53

Punto COORDENADAS PLANAS — | Distancia RUMBOS
NORTE ESTE
VERT  |1.350.823,477 | 1.075.134,519
16.511.553 | 5 66" 18' 45,409" W
o 1.344.190,023 | 1.060.014,047
2,843,967 | S0*0'0,091"W
p 1.341.346,057 | 1.060.014,045
2.534,916 | N 89" 59' 59,902" W
a 1.341.346,058 | 1.057.479,129
2.843.987 | N0"0'0,088"E
R 1.344190,025 | 1.057.479,130
2.534.917 | $ 89*59 59,901" E
o 1.344.190,023 | 1.060.014,047
ÁREA POLÍGONO INTERNO: 720,9218 Has Aprox.
a 16.336,1872 Has Aprox.

-ORIGINAL-

A N le = CONVENIO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS

BORANDA
Página 53 de 53

AGENCIA NACIONAL DE HIDROCARBUROS
COLOMBIA

ANEXO A-1
1060000 1070000
1 1
3 ÁREA BLOQUE NUEVO PLAYON E
E QUE CONSTITUYE EL FS
+ ANEXO A-1 =
VERTICE GEODESICO
20710002 .GA.C
COORDENADAS GAUSS CON
ORIGEN CENTRAL
N: 1350823,477
E: 1075134519
COORDENADAS GEOGRAFICAS
DATUM MAGNA SIRGAS
LAT: 7” 46' 4,8833"
LON: -73” 23' 46,9292"
a e
3 E
8 7 POLIGONO INTERNO 8
3] Ls
E 3
8 JEAONASIRGAS 8
84 [was ÁREA POLÍGONO EXTERNO. 17.057,1090 Has Aprox. [-8
E [MERCATOR TRANSVERSA ÁREA POLÍGONO INTERNO. .720,9218 Has Aprox. 1d
[raco000
[100.000 ÁREA TOTAL CONTRATADA ...
Fraorzsos
[soez
100% DENTRO DEL POLÍGONO A
T T T
1050000 1060000 1070000

Reviso: Carlos Ernesto García /Experto G3 Grado 06/ Componente Técnico

-ORIGINAL-

El futuro
o E

